Exhibit 10.1
EXECUTION COPY
OMNIBUS ASSET SERVICING AGREEMENT
between
ORIENTAL BANK AND TRUST
as the Owner
and
BAYVIEW LOAN SERVICING, LLC
as the Servicer
Dated as of June 9, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I DEFINITIONS   1
 
       
1.1
  Certain Defined Terms   1
 
        ARTICLE II AGREEMENTS OF THE SERVICER   9
 
       
2.1
  General   9
2.2
  Collection of Asset Payments   10
2.3
  General Servicing Procedures   10
2.4
  Other   15
2.5
  Accounting, Remittances and Owner Reporting   16
2.6
  Delinquency Control   17
2.7
  Foreclosure and Other Similar Realization on Collateral   17
2.8
  Acquired Collateral   19
2.9
  Books and Records   21
2.10
  No Delinquency Advances   21
2.11
  No Prepayment Interest Shortfalls or Payments for Civil Relief Act Reductions
  21
2.12
  Reimbursement of the Servicer   22
2.13
  Licenses   22
2.14
  Confidentiality/Protecting Customer Information   22
2.15
  Servicing During Term of FDIC Financing   23
2.16
  Operating Procedures   23
 
        ARTICLE III AGREEMENTS OF THE OWNER   24
 
       
3.1
  Transfer of Servicing   24
3.2
  Documentation   24
3.3
  Transfer Notices   24
3.4
  Losses   25
3.5
  Licenses   25
3.6
  Confidentiality/Protecting Customer Information   25
 
        ARTICLE IV COMPENSATION   26
 
       
4.1
  Servicing Compensation   26
 
        ARTICLE V TERM AND TERMINATION   26
 
       
5.1
  Term   26
5.2
  Termination   26
5.3
  Transfer Upon Termination; Costs and Expenses   27
5.4
  Reimbursement   27
5.5
  Accounting   27
5.6
  Survival   28
 
        ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE OWNER   28
 
       
6.1
  Authority   28
6.2
  Authorization, Enforceability and Execution   28
6.3
  No Conflict   28

i



--------------------------------------------------------------------------------



 



         
6.4
  No Consent   29
6.5
  No Litigation   29
6.6
  Statements Made   29
6.7
  The Assets   29
 
        ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE SERVICER   30
 
       
7.1
  Authority   30
7.2
  Authorization, Enforceability and Execution   30
7.3
  No Conflict   30
7.4
  No Consent   31
7.5
  No Litigation   31
7.6
  Statements Made   31
 
        ARTICLE VIII INDEMNIFICATION AND LIABILITY   31
 
       
8.1
  Standard of Liability; Indemnification   31
8.2
  Indemnification by the Owner   32
8.3
  Procedure for Indemnification   32
8.4
  Limits on Servicer Obligations   33
 
        ARTICLE IX ANNUAL REPORTING   33
 
       
9.1
  Servicer Compliance Statement   33
9.2
  Report on Assessment of Compliance and Attestation   33
 
        ARTICLE X MISCELLANEOUS   34
 
       
10.1
  Independence of Parties   34
10.2
  Changes in Practices and Regulations   34
10.3
  Assignment of Servicing   34
10.4
  Prior Agreements   34
10.5
  Entire Agreement   35
10.6
  Invalidity   35
10.7
  Effect   35
10.8
  Damage Limitation   35
10.9
  Applicable Law   35
10.10
  Notices   35
10.11
  Waivers   35
10.12
  Binding Effect   36
10.13
  Headings   36
10.14
  Appendices, Schedules and Exhibits   36
10.15
  Counterparts   36

ii



--------------------------------------------------------------------------------



 



     This OMNIBUS ASSET SERVICING AGREEMENT is made as of June 9, 2010 by and
between Oriental Bank and Trust (the “Owner”), and Bayview Loan Servicing, LLC
(the “Servicer”).
RECITALS:
     WHEREAS, from time to time the Owner will acquire ownership of certain
Assets (as defined herein);
     WHEREAS, the Owner desires that the Servicer perform certain servicing
functions for the Owner, and the Servicer desires to perform such servicing
functions, with respect to the Assets made subject to this Agreement by the
mutual agreement of the Owner and the Servicer from time to time; and
     WHEREAS, different categories of Assets will require different terms for
servicing and other operative terms, and the Owner and the Servicer desire to
supplement this Agreement with Appendices (as defined herein) related to
specific categories of Assets, as necessary and as mutually agreed to by the
Owner and the Servicer from time to time.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Certain Defined Terms.
     For purposes of this Agreement, each of the following terms shall have the
meaning specified with respect thereto.
     “Acquired Collateral Account” shall have the meaning assigned thereto in
Section 2.8(b) hereof.
     “Acquired Collateral” shall mean Collateral acquired by the Servicer
through foreclosure, deed-in-lieu of foreclosure, other realization upon a
Security Instrument, or otherwise in connection with a defaulted Loan, or as to
which the servicing or management is transferred to the Servicer and made
subject to this Agreement and the applicable Appendix by the written agreement
of the parties, including but not limited to Mortgaged Property in the case of a
Mortgage Loan.
     “Affiliate” shall mean with respect to any specified Person, any other
Person controlling or controlled by or under common control with such specified
Person. For the purposes of this definition, “control” when used with respect to
any specified Persons means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership or voting of
securities, by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

1



--------------------------------------------------------------------------------



 



     “Agreement” shall mean this Omnibus Asset Servicing Agreement, as
supplemented by the Appendices executed by the parties from time to time, and
together with all schedules and exhibits hereto and thereto, as the same may be
from time to time amended.
     “Ancillary Income” shall mean late fees, late charges, not sufficient funds
fees, satisfaction fees, assumption and modification fees and interest on
Custodial Accounts, Escrow Accounts (to the extent not required to be paid to
the related Borrower pursuant to Applicable Requirements) and Acquired
Collateral Accounts, and any other amounts specified in an applicable Appendix.
Ancillary Income shall not include scheduled principal and/or interest payments
on any Asset nor any prepayment premiums, penalties or charges or yield
maintenance payments.
     “Appendix” shall mean an appendix to this Agreement containing additional
terms and obligations of the parties related to one or more specific categories
of Assets subject to this Agreement, as executed by the parties from time to
time, and as the same may be from time to time amended.
     “Applicable Requirements” shall mean, as of the time of reference, all of
the following, as applicable: (i) all Asset-related obligations of the Servicer,
including without limitation those contractual obligations of the Servicer
contained in this Agreement and in the Asset Documents for which the Servicer is
responsible; (ii) all applicable Asset-related federal, state and local legal
and regulatory requirements (including statutes, rules, regulations and
ordinances) binding upon the Servicer; (iii) generally accepted servicing
customs and practices in the servicing industry for the related Asset;
(iv) applicable Asset-related servicing requirements of the Federal National
Mortgage Association or “Fannie Mae”, Federal Home Loan Mortgage Association or
“Freddie Mac”, and the Federal Housing Administration or “FHA”; and (v) the FDIC
Servicing Obligations.
     “Asset” shall mean an asset made subject to this Agreement and the
applicable Appendix by the mutual written agreement of the parties, which may
include, among other assets: (i) a Single Family Mortgage Loan, (ii) a
Multifamily Mortgage Loan, (iii) a Commercial Mortgage Loan, (iv) a Residential
Construction Loan, (v) a Commercial Construction Loan, (vi) a Reverse Mortgage
Loan, (vii) a Farm Loan, (viii) Acquired Collateral, and (ix) any asset falling
into such other categories of assets agreed to by the parties in writing.
     “Asset Documents” shall mean with respect to any Asset, as applicable, the
related Note with applicable addenda and riders, Security Instrument with
applicable addenda and riders, Assignment and any intervening related
Assignments, title Insurance Policy, mortgage Insurance Policy, Collateral
Insurance Policy, appraisal report, and all other documents and instruments
pertaining to an Asset, to the extent in the Owner’s or the Owner’s agent’s
possession, or a document custodian’s possession, and delivered to Servicer.
     “Asset Payment” shall mean the scheduled monthly principal and/or interest
payment on an Asset for any month, and any other payment due from a Borrower
pursuant to the Asset Documents, as such payments may have been reduced by any
Deficient Valuation.

2



--------------------------------------------------------------------------------



 



     “Asset Schedule” shall mean a listing of Assets to be made subject to this
Agreement, as agreed to by the parties from time to time, and containing such
information as may be agreed to by the parties. An Asset Schedule may, but is
not required to be, incorporated into or attached to an Appendix.
     “Assignment” shall mean with respect to each Asset, an assignment of the
Security Instrument, notice of transfer or equivalent instrument sufficient
under the laws of the jurisdiction wherein the related Collateral and/or
Borrower is located or domiciled (as appropriate under Applicable Requirements)
to reflect of record the transfer of the Security Instrument.
     “Borrower” shall mean with respect to any Asset, the Person or Persons
primarily obligated to make payments on the related Note.
     “Business Day” shall mean any day other than a Saturday, Sunday or national
holiday, or a day on which banking and savings and loan institutions in the
State of Florida and federally chartered depository institutions are authorized
or obligated by law or executive order to be closed.

    “Code” shall mean the Puerto Rico Internal Revenue Code of 1994, as amended.

     “Collateral” shall mean any and all of the collateral securing the
obligations of a Borrower under a Security Instrument, including but not limited
to the Mortgaged Property in the case of a Mortgage Loan.
     “Collection Period” shall mean, unless otherwise provided in the related
Appendix, (a) as to any Servicer Remittance Date, the calendar month preceding
the calendar month in which such Servicer Remittance Date occurs, and (b) as to
the first Servicer Remittance Date hereunder, the Cut-off Date through the last
Business Day of the calendar month preceding the calendar month in which the
first Servicer Remittance Date occurs.
     “Commercial Construction Loan” shall mean a Loan secured by commercial real
property (or by mixed residential/commercial, or single family or multifamily
residential real property, including condominium developments, to the extent
such Loan is made to a commercial Borrower developing such property) for the
financing of the construction thereof and made subject to this Agreement and the
applicable Appendix by the written agreement of the parties.
     “Commercial Mortgage Loan” shall mean a Loan secured by commercial real
property (or by mixed residential/commercial or multifamily residential real
property, including condominium developments) and made subject to this Agreement
and the applicable Appendix by the written agreement of the parties.
     “Custodial Account” shall have the meaning assigned thereto in
Section 2.3(e) hereof.
     “Custodial and Paying Agency Agreement” shall mean the Custodial and Paying
Agency Agreement dated as of April 30, 2010 by and between the FDIC, the Owner
and Citibank, N.A.

3



--------------------------------------------------------------------------------



 



     “Cut-off Date” shall mean the cut-off date for any Asset, as set forth in
the related Asset Schedule, or otherwise mutually agreed to by the parties in
writing.
     “Deficient Valuation” shall mean with respect to any Asset, the dollar
amount of any reduction in the principal balance owed by the related Borrower,
as ordered by a court in connection with a bankruptcy proceeding with respect to
the related Borrower.
     “Eligible Account” shall mean (i) an account or accounts maintained with a
federal or state chartered depository institution or trust company the
short-term unsecured debt obligations of which (or, in the case of a depository
institution or trust company that is the principal subsidiary of a holding
company, the short-term unsecured debt obligations of such holding company) are
rated at the time any amounts are held on deposit therein (a) “P-1” by Moody’s
(or at least “A2” if such institution has no short-term rating from Moody’s),
(b) at least “A-2” by S&P (or at least “BBB+” if such institution has no
short-term rating from S&P) and (c) “F1” by Fitch (with respect to the preceding
clauses (a), (b) and (c), in each case if such rating agency is a Rating Agency,
and such applicable ratings from S&P, Fitch and Moody’s, the “Required
Ratings”), provided, in each case, that following a downgrade, withdrawal or
suspension of any such institution’s rating below any applicable Required
Rating, each such account shall promptly (and in any case within not more than
30 calendar days) be moved to another institution which has the Required
Ratings, or to one or more segregated trust accounts as provided in clause (ii);
or (ii) a segregated trust account or accounts maintained with the trust
department of a federal or state chartered depository institution or trust
company, which institution or company has capital and surplus of not less than
$50 million, acting in its fiduciary capacity.
     “Escrow Payments” shall have the meaning assigned thereto in Section 2.3(f)
of this Agreement.
     “Farm Loan” shall mean a Loan secured by real property used for
agricultural purposes, or other Loan made pursuant to United States Department
of Agriculture Rural Housing Services or Farm Service Agency programs as agreed
to by the parties, and made subject to this Agreement and the applicable
Appendix by the written agreement of the parties.
     “FDIC” shall mean the Federal Deposit Insurance Corporation.
     “FDIC Agreements” shall mean, collectively, as provided to Servicer prior
to the date of this Agreement, the Loss Share Agreements, the Custodial and
Paying Agency Agreement, the Security Agreement dated as of April 30, 2010 by
and between the FDIC and the Owner and any schedules, exhibits or other
documents attached thereto.
     “FDIC Collection Account” shall have the meaning assigned thereto in
Section 2.15 hereof.
     “FDIC Servicing Obligations” shall mean, solely with respect to the Assets
serviced by Servicer hereunder, the Asset servicing and reporting obligations
imposed on Owner pursuant to the FDIC Agreements and described in the Operating
Procedures, during the period and to the extent such FDIC Agreements and
obligations remain effective and applicable, provided (a) Owner gives notice to
Servicer of any facts or circumstances known to it which would give rise to such
obligations if Servicer would not reasonably be expected to have knowledge of
such facts

4



--------------------------------------------------------------------------------



 



or circumstances, (b) references to Owner’s customary standard of care or
customary practices, its knowledge, and its personnel or office locations, or
other similar terms shall be deemed to refer to Servicer’s standard of care or
customary practices, knowledge, and personnel or office locations, or shall be
similarly construed to apply with respect to Servicer as the context may
require.
     “Fitch” shall mean Fitch, Inc., or any successor thereto.
     “Insurance Policy” shall mean any hazard, title, flood or other insurance
policy insuring the Asset.
     “Liquidation Proceeds” shall mean any amounts (including the proceeds of
any Insurance Policy and the proceeds from the sale of any Acquired Collateral)
recovered by the Servicer in connection with an Asset, whether through trustee’s
sale, foreclosure sale or otherwise, other than amounts required to be paid to
the Borrower pursuant to the terms of the applicable Asset Documents or
otherwise pursuant to applicable law.
     “Loan” shall mean an Asset comprised of an extension of credit to a
Borrower that is evidenced by a Note and may be secured by Collateral pursuant
to a Security Instrument. A Loan includes a Mortgage Loan.
     “Loan Rate” shall mean the annual rate of interest borne by a Note, which
is set forth in such Note.
     “Loss Share Agreement” shall mean either or both, as applicable, of the
Single Family Shared Loss Agreement and the Commercial Shared-Loss Agreement,
each dated as of April 30, 2010 by and between the FDIC and the Owner, as
provided to Servicer prior to the date of this Agreement.
     “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
thereto.
     “Mortgage” shall mean, with respect to any Mortgage Loan, the written
instrument creating a valid lien on real property, which instrument may be in
the form of a mortgage, deed of trust, deed to secure debt or other instrument
creating a lien on or interest in the Mortgaged Property and any other
Collateral.
     “Mortgage Loan” shall mean a Single Family Mortgage Loan, Multifamily
Mortgage Loan, Commercial Mortgage Loan, Residential Construction Loan,
Commercial Construction Loan, Reverse Mortgage Loan, Farm Loan (to the extent
secured by real property), or any other Loan secured by interest in real
property made subject to this Agreement and the applicable Appendix by the
written agreement of the parties.
     “Mortgaged Property” shall mean any of the fee simple interest in real
property, together with improvements thereto and any fixtures, leases and other
real or personal property, or interests therein, securing the related Note
related to a Mortgage Loan.

5



--------------------------------------------------------------------------------



 



     “Multifamily Mortgage Loan” shall mean a Loan secured by residential real
property that includes five or more dwelling units, made subject to this
Agreement and the applicable Appendix by the written agreement of the parties.
     “Note” shall mean the original executed promissory note evidencing the
indebtedness of a Borrower under a Loan, or if such Loan is not evidenced by a
promissory note, the original executed document or other instrument primarily
evidencing the indebtedness of the Borrower under such Loan, or lost note
affidavit if and as permitted under Applicable Requirements.
     “Operating Procedures” shall mean the written document or documents, as
mutually agreed upon by the parties after the date of this Agreement in
accordance with Section 2.16, setting forth the FDIC Servicing Obligations,
reporting requirements related to Owner’s obligations under the FDIC Agreements,
any limits on Servicer’s authority with respect to foreclosures on Assets,
litigation, and other servicing matters, and such further additional details
regarding the servicing of the Assets as agreed to by the parties.
     “Out of Pocket Expenses” shall mean the direct, out-of-pocket expenditures
of the Servicer reasonably incurred in connection with the servicing,
administration, management, property protection, disposition, operation, full,
partial or discounted liquidation, sale or enforcement proceedings, foreclosure
or other realization on Collateral underlying Assets, including, but not limited
to amounts paid to or on behalf of independent legal counsel (including court
filing fees), independent arbitrators, independent repossession agents,
appraisers, brokers, environmental consultants, property managers, tax services,
receivers, and state and federal regulatory agencies incident to their audits or
inquiries, required UCC searches and title searches, tax searches, structural
reviews, third-party fees, tax and flood services contracts, Asset-related
travel, property inspections, and the like and for arbitration filing fees, UCC
and mortgage filing and release fees, charges the Servicer has paid in
connection with checks from Borrowers returned for insufficient funds, and
expenses not otherwise reimbursed to maintain, store, and dispose of the
Collateral.
     “Owner” shall mean Oriental Bank and Trust.
     “Permitted Investments” shall mean any one or more of the following
obligations or securities having at the time of purchase, or at such other time
as might be specified, the required ratings, if any, provided for in this
definition, as approved by Owner in writing:
     (i) direct obligations of, or guaranteed as to timely payment of principal
and interest by, the United States of America or any agency or instrumentality
of the United States of America, the obligations of which are backed by the full
faith and credit of the United States of America;
     (ii) demand and time deposits in or certificates of deposit of, or bankers’
acceptances issued by, any bank or trust company, savings and loan association
or savings bank, provided that, in the case of obligations that are not fully
FDIC-insured deposits, the commercial paper and/or long-term unsecured debt
obligations of such depository institution or trust company (or in the case of
the principal depository institution in a holding company system, the commercial
paper or long-term unsecured debt obligations of such holding company) have any
of the top

6



--------------------------------------------------------------------------------



 



three long-term rating categories (without regard to any sub-category) that may
be assigned to any security, obligation or entity by any of the Rating Agencies;
     (iii) general obligations of or obligations guaranteed by any state of the
United States or the District of Columbia receiving ratings of not less than the
highest rating of each Rating Agency rating such obligations;
     (iv) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 30 days from the date of
acquisition thereof;
     (v) mutual funds or money market funds in which investments are limited to
the obligations referred to in clauses (i) through (iv) of this definition; and
     (vi) with the prior written consent of Owner, any other demand, money
market or time deposit or other obligation, security or investment.
     “Person” shall mean an individual, partnership, corporation (including a
statutory trust), joint stock company, limited liability company, trust,
association, joint venture, governmental authority or any other entity of
whatever nature.
     “Preservation Expenses” shall mean the expenditures made by the Servicer in
connection with a foreclosure or other realization on Collateral, or in
connection with Acquired Collateral and its management and servicing, prior to
the liquidation thereof, including, without limitation, expenditures for real
estate or personal property taxes and assessments (including any penalties, late
fees or late charges incurred for late payment or nonpayment), payments to
senior lienholders or holders of any ground lease, Insurance Policy premiums,
property restoration or preservation.
     “Rating Agency” shall mean each of Fitch, Moody’s and S&P and any
successors thereto.
     “Regulation AB” shall mean Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the United States Securities and Exchange Commission in the adopting
release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Securities and Exchange
Commission, or as may be provided by the Securities and Exchange Commission or
its staff from time to time.
     “Residential Construction Loan” shall mean a Loan secured by residential
real property that includes one through four dwelling units, for the financing
of the construction thereof, and made subject to this Agreement and the
applicable Appendix by the written agreement of the parties.
     “Reverse Mortgage Loan” shall mean a Loan that is, or is intended to be,
insured by the Federal Housing Administration pursuant to FHA’s Home Equity
Conversion Mortgage

7



--------------------------------------------------------------------------------



 



program, is intended for sale to Fannie Mae pursuant to Fannie Mae’s Home Keeper
program, or is another reverse mortgage loan product, secured by residential
real property that includes one through four dwelling units, and made subject to
this Agreement and the applicable Appendix by the written agreement of the
parties.
     “S&P” shall mean Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
     “Security Instrument” shall mean, with respect to any Loan secured by any
Collateral, any and all documents, agreements, filings, financing statements or
other materials evidencing the Owner’s or the Servicer’s interest (as
applicable) in the Collateral securing the obligations of Borrower with respect
to such Loan, including but not limited to a Mortgage in the case of a Mortgage
Loan.
     “Servicer” shall mean Bayview Loan Servicing, LLC or any successor or
permitted assign under the terms of this Agreement.
     “Servicer Remittance Date” shall mean the 18th day of each month and if
such day is not a Business Day, the next succeeding Business Day, or such other
date as provided in the applicable Appendix with respect to a given category of
Assets.
     “Servicing Advance” shall mean the Out of Pocket Expenses reasonably
incurred by the Servicer in the performance of its servicing obligations under
this Agreement, including, but not limited to, the cost of (i) the preservation,
restoration and protection of any Asset or Collateral, (ii) any enforcement or
administrative or judicial proceedings, including foreclosures and other
realizations on Mortgages, Security Instruments, liens and other security
interests in Collateral, (iii) the management (including fees in connection
therewith) and liquidation of any Acquired Collateral or Assets, (iv) taxes,
assessments, water rates, sewer rents and other charges which are or may become
a lien upon the Collateral or Assets, fire and hazard insurance coverage,
(v) all Preservation Expenses, and (vi) other amounts designated as Servicing
Advances pursuant to this Agreement or an applicable Appendix. In addition,
Servicing Fees, to the extent not paid when due, shall be deemed, and shall be
reimbursable as, a Servicing Advance.
     “Servicing Fees” shall have the meaning assigned thereto in Section 4.1
hereof.
     “Servicing Fee Schedule” shall mean the applicable listing of Servicing
Fees with respect to any Assets, as agreed to by the parties from time to time.
A Servicing Fee Schedule may, but is not required to be, incorporated into or
attached to an Appendix.
     “Servicing Standard” shall have the meaning assigned thereto in
Section 2.1(c) hereof.
     “Single Family Mortgage Loan” shall mean a Loan secured by residential real
property that includes one through four dwelling units, made subject to this
Agreement and the applicable Appendix by the written agreement of the parties.
     “Termination Date” shall mean the date for termination of this Agreement
with respect to any or all Assets, that is the earliest of (i) expiration of the
initial term or an extension or renewal

8



--------------------------------------------------------------------------------



 



term as provided in Section 5.1, (ii) mutual consent of the Servicer and the
Owner in writing to termination or (iii) a termination in accordance with
Section 5.2 hereof.
     “Transfer Date” shall mean each date on which the Servicer shall assume
responsibility for performing the servicing functions and responsibilities
related to an Asset as provided herein and in the applicable Appendix.
     “Termination Fee” shall mean the applicable fee associated with the
termination of this Agreement with respect to any or all Assets, as set forth in
the applicable Servicing Fee Schedule or Appendix.
     “UCC” shall mean the Uniform Commercial Code, as in effect in the
applicable jurisdictions.
ARTICLE II
AGREEMENTS OF THE SERVICER
     2.1 General.
     (a) Appointment. Owner hereby appoints Servicer, and Servicer hereby
accepts such appointment, to service and administer the Assets for Owner in
accordance with the terms of this Agreement.
     (b) Authority. The Servicer shall have full power and authority, acting
alone or through agents (but subject to Section 10.3), to do or cause to be done
any and all things in connection with such servicing and administration which
the Servicer may deem necessary or desirable and consistent with the terms of
this Agreement and the applicable Appendices, subject to the Servicing Standard,
and any and all things that may otherwise be authorized by Owner in writing.
     (c) Servicing Standard. The Servicer shall service and administer the
Assets on behalf of the Owner in accordance with Applicable Requirements, the
terms of this Agreement, the applicable Appendices and the applicable Asset
Documents without regard to:
     (i) any relationship that the Servicer or any Affiliate of the Servicer may
have with the related Borrower;
     (ii) the Servicer’s obligation to make Servicing Advances; or
     (iii) the Servicer’s right to receive compensation for its services
hereunder or with respect to any particular transaction.
     The standard set forth in the immediately preceding sentence shall be
referred to herein as the “Servicing Standard.” Owner acknowledges that the
Assets include and involve a variety of types of Loans, Collateral, Acquired
Collateral, payment status, payment methods and interest calculations, and the
applicable Servicing Standard will vary in respect of such differences among the
Assets.

9



--------------------------------------------------------------------------------



 



     (d) Loss Share Agreement. The Servicer shall provide Owner with the
information and services set forth in the related Appendices in order to
facilitate Owner’s compliance with its obligations under the Loss Share
Agreement(s) specified in such Appendices.
     (e) Appendices. Additional detailed procedures for the servicing of any
category of Assets shall be as provided in the related Appendices. In the event
of any conflict between this Agreement and an applicable Appendix, the
applicable Appendix shall govern, except that Section 2.15 hereof shall govern
in the event of any conflict between such section and any Appendix.
     2.2 Collection of Asset Payments.
     The Servicer shall make reasonable efforts to collect all payments called
for under the terms and provisions of the Asset Documents (other than any
prepayment premiums, penalties or charges that the Servicer has waived in
accordance with the Servicing Standard), and shall, to the extent such
procedures shall be consistent with this Agreement, follow such collection
procedures for all Assets that are consistent with the Servicing Standard. The
Servicer may, consistent with the Servicing Standard, waive, modify or vary any
non-material term of any Asset Documents (e.g., a waiver of late fees) or
consent to the postponement of strict compliance with any such term or in any
manner grant a non-material indulgence to any Borrower. Notwithstanding the
foregoing, in the event that any Asset is in default or, in the judgment of the
Servicer, such default is reasonably foreseeable, the Servicer, consistent with
the Servicing Standard, may also waive, modify or vary any term of such Asset
Documents (including, with respect to a Loan, material modifications that would
change the Loan Rate, defer or forgive the payment of principal or interest or
extend the final maturity date of such Loan), accept payment from the related
Borrower of an amount less than the principal balance in final satisfaction of
such Asset or consent to the postponement of strict compliance with any term or
otherwise grant any indulgence to any Borrower.
     2.3 General Servicing Procedures.
     Until the principal and interest of each Loan and satisfaction of the
Borrower’s obligations with respect to each Asset is paid in full, unless this
Agreement is sooner terminated with respect to such Asset pursuant to the terms
hereof, and subject to all Applicable Requirements and the Servicing Standard,
the Servicer shall:
     (a) With respect to Loans requiring advances of principal to Borrowers or
other Persons, disburse Loan proceeds in accordance with the requirements of the
Asset Documents, and as may be provided in the applicable Appendix, provided
that notwithstanding anything to the contrary in this Agreement, the Servicer
shall not be required to advance its own funds for such purposes. In the event
Servicer funds any such advances with its own funds, such amounts shall, in
addition, be deemed to be Servicing Advances, recoverable as provided in this
Agreement.
     (b) Collect applicable payments of principal, interest and, to the extent
required under the Asset Documents, applicable deposits for taxes, assessments
and other public charges that are generally impounded, reserve funds, fire and
hazard insurance premiums, mortgage insurance

10



--------------------------------------------------------------------------------



 



premiums, flood insurance premiums and other insurance premiums, as required and
as they become due.
     (c) Accept Asset Payments in accordance with the Asset Documents.
Deficiencies or excesses in payments or deposits shall be accepted and applied,
or accepted and unapplied.
     (d) Apply all Asset Payments and impound deposits collected from the
Borrower, and maintain permanent account records capable of producing, in
chronological order: the date, amount, distribution, installment due date or
other transactions affecting the amounts due from or to the Borrower and
indicating the latest outstanding balances of principal, impound deposits,
advances, and unapplied payments.
     (e) Unless otherwise provided in the applicable Appendix, establish and
maintain one or more accounts (collectively, the “Custodial Account”), entitled
“Bayview Loan Servicing, LLC, as servicer for Oriental Bank and Trust, as
Owner.” Each Custodial Account shall be established and maintained with Owner,
or as an Eligible Account as permitted by Section 2.4(c). Subject to Section
2.15 of this Agreement, the Servicer will be required to deposit into each
Custodial Account no later than the second Business Day after receipt all
proceeds (except Ancillary Income and amounts to be deposited into Escrow
Accounts or Acquired Collateral Accounts pursuant to this Agreement) of the
related Asset received by the Servicer and to remit such proceeds to the Owner
not later than the Servicer Remittance Date. Funds in each Custodial Account may
be invested only in Permitted Investments in accordance with the provisions set
forth in Section 2.3(h) hereof. The Servicer shall, from time to time, make
withdrawals from each Custodial Account for any of the following purposes:
(i) to remit to the Owner in the amounts and in the manner set forth in
Section 2.5(a) and (b); (ii) to fund disbursements of principal to the Borrowers
or other Persons with respect to Residential Construction Loans, Commercial
Construction Loans, Reverse Mortgage Loans, and other Assets providing for
disbursements of principal; (iii) to pay the Servicer any unpaid Servicing Fees
and to reimburse the Servicer for any unreimbursed Servicing Advances from the
general funds in the Custodial Account; (iv) to reimburse the Servicer for any
expenses incurred by the Servicer in the performance of its obligations under
this Agreement from the general funds in the Custodial Account; (v) to pay to
the Servicer as servicing compensation (in addition to the Servicing Fees) on
the Servicer Remittance Date any interest or investment income earned on funds
deposited in the Custodial Account; (vi) to reimburse the Servicer for any
penalty, late fee or late charge incurred by the Servicer for the late payment
or nonpayment of any property taxes and assessments by any prior servicer of any
Asset; (vii) to withdraw any amounts deposited to the Custodial Account in
error; and (viii) following the Termination Date with respect to the related
Assets, to clear and terminate the Custodial Account. Notwithstanding anything
to the contrary in this Agreement, the Servicer is not obligated to deposit
Ancillary Income into the Custodial Account, although it may do so for ease of
operations, and to the extent the Servicer does deposit such amounts into the
Custodial Account, the Servicer shall be permitted to withdraw such amounts at
any time in its sole discretion. In addition, the Servicer may withdraw amounts
from a Custodial Account to make distributions in accordance with the terms of a
cash management agreement or similar agreement in respect of any Asset serviced
hereunder.
     (f) Unless otherwise provided in the applicable Appendix, establish and
maintain one or more accounts (the “Escrow Accounts”, in the form of time
deposit or demand accounts, titled,

11



--------------------------------------------------------------------------------



 



“Bayview Loan Servicing, LLC, as servicer for Oriental Bank and Trust, as Owner,
and various Borrowers”) into which (x) all collections from the Borrowers for
the payment of taxes, assessments and other public charges that are generally
impounded, reserve funds, fire and hazard insurance premiums, mortgage insurance
premiums, flood insurance premiums and other insurance premiums and comparable
items for the account of the Borrowers (“Escrow Payments”) and (y) all amounts
representing proceeds of any hazard or other Insurance Policies which are to be
applied to the restoration or repair of any Collateral shall be deposited and
retained. The Escrow Accounts shall be established and maintained with Owner, or
as Eligible Accounts as permitted by Section 2.4(c). The Servicer shall deposit
in the Escrow Accounts, no later than the second Business Day after receipt, and
retain therein, all Escrow Payments collected on account of the Assets, for the
purpose of effecting the timely payment of any such items as required under the
terms of this Agreement. Withdrawals of amounts from an Escrow Account may be
made only to (i) effect timely payment of taxes, assessments, hazard insurance
premiums, and comparable items for each Asset; (ii) reimburse the Servicer out
of related collections for any Servicing Advances made pursuant to
Section 2.3(j) (with respect to taxes and assessments) and Section 2.3(k) (with
respect to hazard insurance) with respect to each Asset; (iii) refund to the
Borrowers any sums as may be determined to be overages; (iv) pay interest, if
required and as described below, to the Borrowers on balances in the Escrow
Account; (v) to withdraw any amount deposited in the Escrow Accounts in error;
or (vi) clear and terminate the Escrow Account at the termination of the
Servicer’s obligations and responsibilities in respect of the related Assets
under this Agreement; (vii) for application to restoration or repair of the
Collateral; and (viii) for transfer to the Custodial Account and application to
reduce the principal balance of the Assets in accordance with the terms of the
related Note and other Asset Documents. As part of its servicing duties, the
Servicer shall pay to the Borrowers interest on funds in Escrow Accounts, to the
extent required by law and, to the extent that interest earned on funds in the
Escrow Accounts is insufficient, to pay such interest from its or their own
funds, without any reimbursement therefor. As applicable, the Servicer will
determine the amount of deposits to be made by the Borrowers and will furnish to
each Borrower, at least once a year, an analysis of the escrow/impound account,
to the extent required by Applicable Requirements.
     (g) Be responsible for monitoring and reconciling the Custodial Accounts
and Escrow Accounts in accordance with Applicable Requirements. The Servicer
shall attempt to promptly resolve any discrepancies and shall be responsible for
all expenses and consequences for failure to reconcile and resolve such
discrepancies.
     (h) Direct, in its discretion, any depository institution maintaining the
Custodial Accounts to invest the funds in one or more Permitted Investments. All
such Permitted Investments shall be held to maturity, unless payable on demand.
Any investment of funds in a Custodial Account shall be made in the name of the
Servicer as nominee of the Owner. The Servicer shall deposit in the Custodial
Account, from its own funds, the amount of any loss incurred in respect of any
such Permitted Investment made with funds in such account immediately upon
realization of any loss and such deposit shall not be deemed to be a Servicing
Advance.
     (i) Maintain accurate records reflecting the status of taxes, ground rents
and other recurring charges generally accepted by the servicing industry for the
related Asset, which would become a lien on any Collateral. For all Assets
providing for the payment to and collection by

12



--------------------------------------------------------------------------------



 



the Servicer of impound deposits for taxes, ground rents or such other recurring
charges, the Servicer shall remit payments for such charges before the later of
(i) any penalty date and (ii) 30 days after the applicable Transfer Date.
     (j) In accordance with the standards of the preceding Section 2.3(i),
advance or cause to be advanced funds as necessary for the purpose of effecting
the timely payment of taxes and assessments with respect to any Collateral,
which Servicing Advances shall be reimbursable in the first instance from
related collections from the Borrowers. Servicing Advances incurred by the
Servicer in connection with the servicing of the Assets (including any penalties
in connection with the payment of any taxes and assessments or other charges) on
any Collateral shall be recoverable by the Servicer to the extent described
herein.
     (k) Use its reasonable efforts in accordance with the Servicing Standard to
cause the related Borrower to maintain for each Asset (other than any Acquired
Collateral), to the extent applicable, and if the Borrower does not so maintain,
shall itself maintain to the extent the Owner as holder has an insurable
interest, insurance with coverage on the related Collateral in a commercially
reasonable amount, to the extent provided in the applicable Appendix. The
Servicer shall maintain such insurance from an insurer with coverage on
Collateral in a commercially reasonable amount. The Servicer shall require that
all Insurance Policies required hereunder shall name the Servicer and its
successors and assigns as the holder, as loss payee.
     (l) Subject to Section 2.15 hereof, deposit into the related Custodial
Account any amounts collected by the Servicer under any Insurance Policies
(other than amounts to be applied to the restoration and repair of the related
Collateral or amounts to be released to the Borrower in accordance with the
terms of the related Asset Documents, or amounts typically deposited into Escrow
Accounts). It is understood and agreed that no earthquake or other additional
insurance is to be required of any Borrower or to be maintained by the Servicer
other than pursuant to the terms of the related Asset Documents and pursuant to
such applicable laws and regulations as shall at any time be in force and as
shall require such additional insurance. If any Mortgaged Property is located in
a federally designated special flood hazard area, the Servicer will use its
reasonable efforts in accordance with the Servicing Standard to cause the
related Borrower to maintain or will itself obtain flood insurance in respect
thereof. If any Acquired Collateral is comprised of improved real property is
located in a federally designated special flood hazard area, the Servicer will
obtain flood insurance in respect thereof. Costs of the Servicer of maintaining
insurance policies shall be paid by the Servicer as a Servicing Advance and
shall be reimbursable to the Servicer. The Servicer agrees to prepare and
present, on behalf of itself and the Owner, claims under each related insurance
policy in a timely fashion in accordance with the terms of such policy and to
take such reasonable steps as are necessary to receive payment or to permit
recovery thereunder.
     (m) Except as may otherwise be provided in the applicable Appendix, unless
the Servicer is required to exercise its rights under a “due on sale clause”
pursuant to the last paragraph of this Section 2.3(m), Servicer shall approve
the sale, assignment or other transfer of any Collateral, if the current
Borrower makes a request therefor, provided that the Servicer shall have
received sixty (60) days’ prior written notice of the proposed transfer, no
event of default under the related Asset Documents shall have occurred and be
continuing, and the following additional criteria are satisfied:

13



--------------------------------------------------------------------------------



 



     (i) the current Borrower shall pay any and all fees and out-of-pocket costs
incurred in connection with the transfer of the Collateral (including without
limitation counsel and notary fees and disbursements and all recording fees,
insurance premiums intangible and other taxes, and with respect to Mortgaged
Property, any applicable title insurance premiums and mortgage and transfer
taxes);
     (ii) if applicable, the proposed transferee or its principals shall have
demonstrated expertise in owning and operating properties similar in location,
size and operation to the Collateral, which expertise shall be determined by the
Servicer, in the Servicer’s sole discretion;
     (iii) the proposed transferee and its principals shall, as of the date of
such transfer, have an aggregate net worth and liquidity acceptable to the
Servicer, in the Servicer’s sole discretion;
     (iv) the proposed transferee shall assume all of the obligations of the
current Borrower under the related Asset Documents in all respects, including
without limitation by entering into an assumption agreement in form and
substance satisfactory to the Servicer (in the Servicer’s sole discretion) and,
if applicable, shall execute in favor of the Owner a guaranty and an affidavit
and indemnity of borrower and guarantor regarding hazardous and toxic materials
in the case of Mortgage Loans;
     (v) no event of default under the related Asset Documents, or other event
which, with the giving of notice, passage of time or both would constitute an
event of default under the related Asset Documents, shall otherwise occur as a
result of such transfer, and the proposed transferee and its principals shall
deliver (A) all organization documentation requested by the Servicer, which
shall be satisfactory to the Servicer (in the Servicer’s sole discretion) and
(B) all certificates, agreements and covenants required by the Servicer; and
     (vi) with respect to Mortgage Loans, the current Borrower shall deliver, at
its sole cost and expense, an endorsement to the existing title policy insuring
the Security Instrument, as modified by the assumption agreement, as a valid
first lien on the Mortgaged Property and naming the proposed transferee as owner
of the Mortgaged Property, which endorsement shall insure that, as of the date
of the recording of the assumption agreement, the Mortgaged Property shall not
be subject to any additional exceptions or liens other than those contained in
the title policy issued in conjunction with the related Asset Documents.
     When any Collateral has been or is about to be conveyed by the Borrower, to
the extent it has knowledge of such conveyance or prospective conveyance,
Servicer shall exercise its rights to accelerate the maturity of the related
Asset under any “due-on-sale” clause contained in the related Security
Instrument or Note; provided, however, that the Servicer shall not exercise any
such right if either (i) the “due-on-sale” clause, in the reasonable belief of
the Servicer, is not enforceable under applicable law, or (ii) the Servicer
determines that such enforcement would not be in the best economic interest of
the Owner. In such event, the Servicer shall make reasonable efforts to enter
into an assumption and modification agreement with the Person to

14



--------------------------------------------------------------------------------



 



whom such Collateral has been or is about to be conveyed, pursuant to which such
Person becomes liable under the Note and, unless prohibited by applicable law or
the Security Instrument, the Borrower remains liable thereon. If the foregoing
is not permitted under applicable law, the Servicer is authorized to enter into
a substitution of liability agreement with such Person, pursuant to which the
original Borrower is released from liability and such Person is substituted as
the Borrower and becomes liable under the Note. In connection with any such
assumption or substitution agreement, the Asset Payments on the related Loan
shall not be changed but shall remain as in effect immediately prior to the
assumption or substitution, the stated maturity or outstanding principal amount
of such Loan shall not be changed nor shall any required Asset Payments of
principal or interest be deferred or forgiven. Any reasonable fee collected by
the Servicer for consenting to any such conveyance or entering into an
assumption or substitution agreement shall be retained by or paid to the
Servicer as Ancillary Income.
     (n) With respect to a Loan that contains a provision in the nature of a
“due-on-encumbrance” clause, which by its terms (i) provides that such Loan
becomes due and payable (or may become due and payable at the lender’s option)
upon the creation of any lien or other encumbrance on the related Collateral, or
(ii) requires the consent of the related lender to the creation of any such lien
or other encumbrance on the related Collateral, then for so long as such Loan is
owned by the Owner, and to the extent it has knowledge of such lien or other
encumbrance, the Servicer, on behalf of the Owner, will be requested to exercise
(or decline to exercise) any right it may have as the lender of record with
respect to such Loan to (x) accelerate the payments thereon, or (y) withhold its
consent to the creation of any such lien or other encumbrance, in a manner
consistent with the Servicing Standard.
     (o) Monitor all UCC financing statements and certificates of title, and
file all UCC continuation statements as necessary to avoid a lapse in
continuation of a security interest in any Collateral constituting personal
property.
     2.4 Other.
     (a) The Owner hereby authorizes the Servicer, at the Servicer’s option, to
bring or defend any claim, action, arbitration, litigation or other similar
proceeding, in the name of the Owner, to effectuate the servicing of the Assets.
Without limiting the preceding sentence, the Servicer may also assert claims or
defend against claims involving the insurance coverage with respect to the
Assets. To the extent that the Servicer incurs any fees, costs, liabilities,
judgments, attorney’s fees in connection with the circumstances described in
this Section 2.4(a), the Servicer shall be entitled to be reimbursed for these
items as Servicing Advances.
     (b) The Owner shall execute powers of attorney to the Servicer and furnish
it with any other documents as the Servicer shall reasonably request to enable
the Servicer to carry out its servicing and administrative duties hereunder. The
Owner shall execute any documentation furnished to it by the Servicer for
recordation by the Servicer in the appropriate jurisdictions, as shall be
necessary to effectuate the foregoing.
     (c) Subject to Section 2.15, if Owner (i) enters or is placed into
receivership or participates in or otherwise becomes subject to any similar
insolvency proceeding, (ii) ceases to continue as a going concern, or
(iii) ceases to offer deposit accounts, the Servicer may transfer

15



--------------------------------------------------------------------------------



 



the funds and investments in the Custodial Accounts and any Escrow Accounts, or
in any other accounts required to be held at Owner pursuant to this Agreement or
any Appendix, to Eligible Accounts in any other depository.
     2.5 Accounting, Remittances and Owner Reporting.
     Unless otherwise provided in the applicable Appendix or the FDIC Servicing
Obligations, and subject to Section 2.15 hereof, the Servicer shall:
     (a) On each Servicer Remittance Date, remit by wire or ACH transfer of
immediately available funds to the Owner all amounts deposited in the related
Custodial Account relating to the related Assets as of the close of business on
the final Business Day of the related Collection Period, net of charges against
and withdrawals from the Custodial Account permitted pursuant to this Agreement.
     (b) The Servicer shall remit the amounts described in this Section 2.5 by
wire or ACH transfer of immediately available funds to the account designated by
the Owner.
     (c) Upon payment of a Loan in full and receipt from the Owner or its agent
of any documents or information necessary to effect such release, have prepared
and file any necessary release or satisfaction documents, continue servicing of
the Asset pending final settlement, and refund any of the Borrower deposits.
     (d) Make applicable Loan Rate adjustments in compliance with the related
Asset Documents, Applicable Requirements and the Servicing Standard. The
Servicer shall execute and deliver all appropriate notices required by the
related Asset Documents, Applicable Requirements and the Servicing Standard of
applicable information regarding such interest rate adjustment, and methods of
implementation of such interest rate adjustments and of all prepayments of any
Asset hereunder by the Borrower.
     (e) Furnish reports in the format provided in Exhibit A hereto on or before
the fifth (5th) Business Day of each calendar month, with respect to the
preceding Collection Period, and such other reports (or copies of reports) in
the format and on the dates set forth in the related Appendices or in the
Operating Procedures, once adopted, or as otherwise mutually agreed by the
parties during the period during which the Operating Procedures have not yet
been adopted.
     (f) Perform such other customary duties and execute such other documents in
connection with its duties hereunder as the Owner from time to time reasonably
may require subject to the provisions of Section 2.5(g) hereof.
     (g) In the event the Owner or the FDIC requests the Servicer to provide
special reports or data files or render other related services to the Owner or
any third party in addition to those set forth in this Agreement as of the date
of this Agreement or the Operating Procedures as of the date of the agreement of
the parties thereto, the Servicer shall use commercially reasonable efforts to
promptly provide said reports, data files, or related services subject to the
payment of additional separate fees or charges reasonably reflecting the
additional costs and expense to Servicer, to be determined in advance and agreed
to in writing by the Owner and the Servicer. The Servicer cost of such reports,
data files or related services including related delivery costs, in

16



--------------------------------------------------------------------------------



 



accordance with the negotiated fee schedule, shall thereupon be a part of the
Servicing Fees hereunder.
     (h) Servicer shall provide Owner advance notice with respect to any single
Servicing Advance (other than a Servicing Advance made pursuant to
Section 2.3(j) for taxes or Section 2.3(k) for insurance) that exceeds $10,000,
and provide Owner five (5) Business Days to provide notice of its objection to
the Servicing Advance. Owner shall provide notice of its agreement or objection
to such Servicing Advance as soon as practicable, and if its does not provide
notice of an objection within five (5) Business Days of delivery of Servicer’s
notice of such Servicing Advance, it shall be deemed to have agreed to such
Servicing Advance. Servicer shall not make any Servicing Advance to which Owner
objects in accordance with this Section unless Servicer is required by
Applicable Requirements to make such Servicing Advance. Notwithstanding the
provisions of Section 10.10 of this Agreement, to the extent provided in an
applicable Appendix or otherwise agreed by the parties, the notices required
pursuant to this Section may be delivered via electronic mail, facsimile
transmission or other means, and shall be delivered to specific individuals with
authority over such matters.
     2.6 Delinquency Control.
     The Servicer shall in accordance with the Servicing Standard:
     (a) Be responsible for protecting the Owner’s interest in the Assets by
dealing effectively with the Borrowers who are delinquent or in default. The
Servicer’s delinquent Asset servicing program shall include an adequate
accounting system which will immediately and positively indicate the existence
of delinquent Assets, a procedure that provides for sending delinquent notices,
and assessing late charges, and a procedure for the individual analysis of
distressed or chronically delinquent Assets;
     (b) Maintain a collection department and an on-line automated collection
system that substantially complies with the Servicer’s collection guidelines, as
applicable; and
     (c) Provide the Owner with a month-end collection and delinquency report
identifying any delinquent Assets, and from time to time as the need may arise,
provide the Owner with Asset service reports relating to any items of
information which the Servicer is otherwise required to provide hereunder, or
detailing any matters the Servicer believes should be brought to the special
attention of the Owner.
     2.7 Foreclosure and Other Similar Realization on Collateral.
     (a) The Servicer shall use its best efforts, consistent with the Servicing
Standard, to foreclose upon or otherwise comparably convert the ownership of
Collateral securing such of the Assets (if any) as come into and continue in
default and as to which no satisfactory arrangements can be made for collection
of delinquent payments or for other disposition of such Assets. To the extent
the Acquired Collateral was subject to the UCC, Servicer may exercise all of
Owner’s rights and remedies as a secured creditor under the UCC, and under the
Asset Documents, including selling the interests of the Borrower in the
Collateral at public or private sale, in the entirety or in separate parts, as
the Servicer may determine. The Servicer shall be initially responsible for all
costs and expenses incurred by it in any such proceedings; provided, however,

17



--------------------------------------------------------------------------------



 



that such costs and expenses will be recoverable as Servicing Advances by the
Servicer. The foregoing is subject to the provision that, in any case in which
Collateral shall have suffered damage that is not covered by a hazard Insurance
Policy or other Insurance Policy, the Servicer shall not be required to expend
its own funds toward the restoration of such Collateral unless it shall
determine in its discretion that such restoration will increase the net
Liquidation Proceeds for the related Asset after reimbursement to itself for
such expenses and that such expenses will be recoverable to it through
Liquidation Proceeds or otherwise.
     (b) As an alternative to foreclosure or comparable conversion of the
ownership of Collateral, subject to the terms of any applicable Loss Share
Agreement, the Servicer may sell a defaulted Asset if the Servicer determines
that such a sale is likely to increase the amount of Liquidation Proceeds, and
any such sale of a defaulted Asset by the Servicer shall be effected in a manner
expected, in the reasonable judgment of the Servicer, to maximize Liquidation
Proceeds. Notwithstanding the forgoing, the Servicer has no duty to pursue Asset
sales as part of its loss mitigation procedures.
     (c) Notwithstanding the foregoing provisions of this Section 2.7 or any
other provision of this Agreement, with respect to any Mortgage Loan as to which
the Servicer has received actual notice of, or has actual knowledge of, the
presence of any toxic or hazardous substance on the related Mortgaged Property,
the Servicer shall neither obtain title to such Mortgaged Property as a result
of or in lieu of foreclosure or otherwise, nor otherwise acquire possession of,
or take any other action with respect to, such Mortgaged Property, if, as a
result of any such action, the Owner would be considered to hold title to, to be
a “mortgagee-in-possession” of, or to be an “owner” or “operator” of such
Mortgaged Property within the meaning of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
or any comparable law, unless the Servicer has also previously determined, based
on its reasonable judgment and a report prepared by a Person that regularly
conducts environmental audits in accordance with customary industry standards,
that:
     (i) such Mortgaged Property is in compliance with applicable environmental
laws or, if not, that it would be in the best economic interest of the Owner to
take such actions as are necessary to bring the Mortgaged Property into
compliance therewith; and
     (ii) there are no circumstances present at such Mortgaged Property relating
to the use, management or disposal of any hazardous substances, hazardous
materials, hazardous wastes or petroleum-based materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any federal, state or local law or regulation, or that if any
such materials are present for which such action could be required, that it
would be in the best economic interest of the Owner to take such actions with
respect to the affected Mortgaged Property.
     (d) With respect to each Mortgage Loan, the Servicer shall make the
determination described above on the basis of a report prepared by a Person that
regularly conducts environmental audits in accordance with customary industry
standards, without regard to whether the Servicer has received notice or has
actual knowledge of the presence of any toxic or hazardous substances on the
related Mortgaged Property.

18



--------------------------------------------------------------------------------



 



     (e) The cost of the environmental audit report contemplated by this
Section 2.7 shall be advanced by the Servicer, subject to the Servicer’s right
to be reimbursed therefor as a Servicing Advance.
     (f) If the Servicer determines, as described above, that it is in the best
economic interest of the Owner to take such actions as are necessary to bring
any such Mortgaged Property into compliance with applicable environmental laws,
or to take such action with respect to the containment, clean-up or remediation
of hazardous substances, hazardous materials, hazardous wastes, or
petroleum-based materials affecting any such Mortgaged Property, then the
Servicer shall take such action as it deems to be in the best economic interest
of the Owner; provided, however, that Servicer shall not take any such action
without Owner’s prior written consent if the aggregate cost thereof would exceed
Ten Thousand Dollars ($10,000). The cost of any such compliance, containment,
cleanup or remediation shall be advanced by the Servicer, subject to the
Servicer’s right to be reimbursed therefor as a Servicing Advance.
     (g) Notwithstanding the foregoing provisions of this Section or any other
provision of this Agreement, the Servicer shall not foreclose upon or otherwise
comparably convert the ownership of Collateral securing an Asset if in the
reasonable judgment of the Servicer it would not be in the best economic
interests of the Owner to do so. In such event, the Servicer will not be
required to make any further Servicing Advances in connection with the Asset.
     2.8 Acquired Collateral.
     Except to the extent that the Applicable Requirements or any applicable
Appendices provide otherwise, the following provisions shall apply to the
management and disposition of Acquired Collateral:
     (a) The deed, title, or certificate or bill of sale to any Acquired
Collateral shall be taken in the name of the Owner or an entity designated by
Owner.
     (b) Subject to Section 2.15 hereof, the Servicer shall segregate and hold
all funds collected and received in connection with the operation of any
Acquired Collateral separate and apart from its own funds and general assets and
shall establish and maintain with respect to Acquired Collateral an account held
in trust for the Owner (the “Acquired Collateral Account”), which shall be an
Eligible Account. The Servicer shall be permitted to allow the Custodial Account
to serve as the Acquired Collateral Account, subject to separate ledgers for
each Acquired Collateral. The Servicer shall be entitled to retain or withdraw
any interest income paid on funds deposited in the Acquired Collateral Account.
     (c) The Servicer shall have full power and authority, subject only to the
specific requirements and prohibitions of this Agreement, to do any and all
things in connection with any Acquired Collateral as are consistent with the
manner in which the Servicer manages and operates similar property owned by the
Servicer or any of its Affiliates, all on such terms and for such period as the
Servicer deems to be in the best interests of the Owner. Subject to Section 2.15
hereof, in connection therewith, the Servicer shall deposit, or cause to be
deposited, in the Acquired Collateral Account all revenues received by it with
respect to an Acquired Collateral and shall withdraw therefrom funds necessary
for the proper operation, management and

19



--------------------------------------------------------------------------------



 



maintenance of such Acquired Collateral including, without limitation: (i) all
insurance premiums due and payable in respect of such Acquired Collateral;
(ii) all taxes and assessments in respect of such Acquired Collateral that may
result in the imposition of a lien thereon; and (iii) all costs and expenses
necessary to maintain such Acquired Collateral. To the extent that amounts on
deposit in the Acquired Collateral Account with respect to an Acquired
Collateral are insufficient for the purposes set forth in clauses (i) through
(iii) above with respect to such Acquired Collateral, the Servicer shall advance
from its own funds such amount as is necessary for such purposes if, but only
if, the Servicer would make such advances if the Servicer owned the Acquired
Collateral.
     (d) Upon request by the Owner or in the Servicer’s discretion, with respect
to any Acquired Collateral, the Servicer shall obtain estimations of the value
of the Acquired Collateral from parties selected by the Servicer, which may be
broker price opinions if the Acquired Collateral is real property, and shall
solicit, in a commercially reasonable manner, bids for the purchase of such
Acquired Collateral.
     (e) Each disposition of Acquired Collateral shall be carried out by the
Servicer at such price and upon such terms and conditions as the Servicer
reasonably determines to be in the best interest of the Owner and provided the
sales price and the related terms and conditions are results of arm’s-length
negotiation. To the extent the Acquired Collateral was subject to the UCC,
Servicer may exercise all of Owner’s rights and remedies as a secured creditor
under the UCC, and under the Asset Documents, including selling the Acquired
Collateral at public or private sale, in the entirety or in separate parts, as
the Servicer may determine. The proceeds of sale of the Acquired Collateral
shall be promptly deposited in the Acquired Collateral Account. As soon as
practical thereafter the expenses of such sale shall be paid and the Servicer
shall reimburse itself for any related unreimbursed Servicing Advances, unpaid
Servicing Fees and unreimbursed advances made pursuant to this Section, and on
the Servicer Remittance Date immediately following the date on which such sale
proceeds are received, the net cash proceeds of such sale remaining in the
Acquired Collateral Account shall be distributed to the Owner.
     (f) Subject to Section 2.15 hereof, in addition to the withdrawals from the
Custodial Account permitted under Section 2.3(e), the Servicer may from time to
time make withdrawals from the Acquired Collateral Account for any Acquired
Collateral to reimburse itself for unreimbursed Servicing Advances made in
respect of such Acquired Collateral or the related Loan. On the Servicer
Remittance Date, the Servicer shall withdraw from each Acquired Collateral
Account maintained by it and remit to the Owner the income from the related
Acquired Collateral received during the prior calendar month, net of any
withdrawals made pursuant hereto.
     (g) The Servicer shall file required information returns (or extensions, if
necessary), if any, with respect to the receipt of interest received in a trade
or business, reports of foreclosures and abandonments of any Collateral and
cancellation of indebtedness income with respect to any Collateral as required
by the Code, to the extent set forth in the applicable Appendix. Such reports
shall be in form and substance sufficient to meet the reporting requirements
imposed by the Code and a copy thereof shall be sent to the Owner promptly after
the filing thereof.

20



--------------------------------------------------------------------------------



 



     2.9 Books and Records.
     (a) Upon written request of the Owner or of the FDIC, the Servicer shall
give Owner or its authorized representative opportunity upon notice at any time
during its normal business hours to examine the Servicer’s books and records and
operating procedures, at Owner’s or such representative’s expense. Within ninety
(90) days after the end of the Servicer’s fiscal year, the Servicer, at its
expense, shall cause a nationally recognized certified public accountant
selected and employed by it to provide the Owner with an audited statement of
the Servicer’s financial condition as of the close of its fiscal year. On or
before sixty (60) days following the end of the calendar year, the Servicer, at
its expense, shall provide the Owner with an independent auditor’s Type II
report prepared in accordance with Statement on Auditing Standards (SAS) No. 70,
Service Organizations, covering the just ended calendar year. If Owner
reasonably determines that such Type II report would be insufficient, or would
be provided too late, to meet Owner’s audit requirements, Servicer shall give
Owner and its auditors, upon notice at any time during its normal business
hours, access to Servicer’s books, records, facilities and personnel to conduct
any required audit to meet such internal audit requirements, at Owner’s or such
auditor’s expense.
     (b) The Servicer shall make its servicing personnel available during
regular business hours to respond to reasonable inquiries from the Owner. Any
additional requests for loan audit or confirmations to be performed by the
Servicer’s or Owner’s audit firm on the Assets shall be at the sole expense of
the requesting party. The Servicer will keep records in accordance with the
Applicable Requirements and industry standards pertaining to each Asset, and
such records shall be the property of the Owner and upon termination of this
Agreement shall be delivered to the Owner or a successor servicer, at Owner’s
written request, at the Owner’s or Servicer’s expense as provided in Section 5.3
hereof.
     (c) The Servicer shall provide to the Owner, and the supervisory agents and
examiners of the Owner (which, in the case of supervisory agents and examiners,
may be required by applicable state and federal regulations), (i) access to the
Asset Documents, such access being afforded without charge but only upon
reasonable request and during normal business hours at the offices of the
Servicer, or (ii) at Owner’s request, copies of the Asset Documents, such copies
being delivered to the supervisory agents and examiners of the Owner at Owner’s
cost.
     2.10 No Delinquency Advances.
     The Servicer shall not be obligated to make any advances for principal or
interest payments in respect of any Asset.
     2.11 No Prepayment Interest Shortfalls or Payments for Civil Relief Act
Reductions.
     (a) The Servicer shall not be obligated to make any payments with respect
to prepayment interest shortfalls with respect to any Asset.
     (b) The Servicer shall not be obligated to make any payments with respect
to amounts by which interest collectible on a Loan is less than the interest
that would normally be accrued on a Loan at the Loan Rate as a result of
application of the Servicemembers Civil Relief Act, as such may be amended from
time to time, and similar state and local laws and regulations.

21



--------------------------------------------------------------------------------



 



     2.12 Reimbursement of the Servicer.
     In the event the Servicer is entitled to reimbursement for any Servicing
Advances, disbursements of principal under a Loan, or other expenses incurred
under this Agreement (including penalties, late fees or late charges incurred by
the Servicer), any such request for reimbursement shall be reasonably documented
by the Servicer in accordance with the Servicing Standard. In the event that
amounts on deposit in the Custodial Account are insufficient to pay or reimburse
the Servicer (including in the event that no Custodial Account or funds in such
a Custodial Account are maintained, in accordance with Section 2.15 hereof) for
(i) Servicing Advances, (ii) Servicing Fees, (iii) disbursements of principal
under Loans, (iv) expenses incurred by the Servicer in the performance of its
obligations under this Agreement, (v) penalties, late fees or late charges
incurred by the Servicer, provided Servicer has performed the related servicing
in accordance with the Servicing Standard, (vi) recovery of any amounts
transferred to the FDIC Collection Account in error, (vii) an amount equal to
all Ancillary Income transferred into the FDIC Collection Account,
(viii) amounts described in Section 2.5(g), (ix) funds necessary for the proper
operation, management and maintenance of Acquired Collateral, as more fully
provided in Section 2.8(c), and expenses from the sale of Acquired Collateral in
accordance with Section 2.8(e), (x) expenses and costs incurred and reimbursable
in accordance with Section 8.1 hereof, or (xi) any other costs, expenses or
amounts Owner has agreed to be liable for hereunder, the Servicer shall be
entitled to reimbursement from the Owner by providing the Owner with an invoice
(and supporting documentation required in accordance with the previous sentence)
on the related Servicer Remittance Date, or on any date on which the aggregate
total of such amounts outstanding and payable or reimbursable to Servicer exceed
$300,000 (provided that such invoices shall not be provided any more frequent
than weekly), and the Owner shall make good faith efforts to reimburse Servicer
in full as soon as possible, but in no event later than ten (10) Business Days
thereafter.
     2.13 Licenses.
     The Servicer shall maintain at all times during the term of this Agreement,
without suspension or revocation, all material licenses and approvals required
by applicable regulatory agencies and governmental authorities, including all
material licenses and approvals necessary in each state or jurisdiction,
including, but not limited to the Commonwealth of Puerto Rico (“Puerto Rico”),
where Assets, Collateral and Borrowers are located if the laws of such state or
jurisdiction require licensing or qualification in order to conduct the business
of the Servicer with respect to the Assets, Collateral and Borrowers, including
as contemplated in this Agreement, and in any event the Servicer shall remain in
compliance with the laws of any such state or jurisdiction to the extent
necessary to ensure the enforceability of the Assets.
     2.14 Confidentiality/Protecting Customer Information.
     The Servicer agrees that it shall comply in all material respects with the
Owner’s standard and customary “Politica de Manejo de la Información” applicable
to the internal practices of Owner, as provided to Servicer in writing prior to
the date of this Agreement, as Owner may subsequently update or amend such
documents in writing from time to time (with reasonable advance written notice
to Servicer, not less than 30 days, and provided that if such updates or
amendments would result in the imposition of material additional costs or
expenses to Servicer,

22



--------------------------------------------------------------------------------



 



the parties shall in good faith negotiate an increase in Servicing Fees to
reflect such costs or expenses upon Servicer’s request), and with all applicable
laws and regulations regarding the privacy or security of all nonpublic personal
information concerning Borrowers (“Customer Information”) and shall maintain
appropriate administrative, technical and physical safeguards to protect the
security, confidentiality and integrity of Customer Information, including, if
applicable, maintaining security measures designed to meet the Interagency
Guidelines Establishing Standards for Safeguarding Customer Information, 66 Fed.
Reg. 8616 and complying with the privacy regulations under Title V of the
Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq., and the rules promulgated
thereunder. The Servicer shall not use Customer Information for any purpose
other than as reasonably necessary to fulfill its duties and obligations under
this Agreement, and shall not disclose, copy, sell, transfer, publish, display,
or otherwise make any Customer Information available to any third party without
the prior written consent of Owner.
     2.15 Servicing During Term of FDIC Financing.
     Owner shall immediately notify Servicer in writing of the termination of
the arrangements contemplated in the Custodial and Paying Agency Agreement or
the Collection Account as defined therein (“FDIC Collection Account”), or any
facts or circumstances, including but not limited to notice from other parties
to the FDIC Agreements, which could, with notice or the passage of time or both,
lead to such a termination. Notwithstanding anything to the contrary in this
Agreement or any Appendix, unless and until Owner provides Servicer with such
notice, or Servicer otherwise has actual knowledge of such termination, the
following provisions shall apply with respect to the related Assets:
     (a) The Servicer will provide its services in accordance with the terms of
this Agreement, except that the Servicer shall have none of the obligations
provided in Section 2.3(e) (other than in the first two sentences thereof), the
first sentence of Section 2.3(l), Sections 2.5(a) and (b), Section 2.8(b), the
second sentence of 2.8(c), Section 2.8(f), or the second and fourth sentences of
Section 4.1.
     (b) Servicer shall deposit into the Custodial Account all amounts received
by it which are required to be deposited into the FDIC Collection Account in
accordance with the Custodial and Paying Agency Agreement, by no later than 9:00
a.m. Eastern Standard Time the second Business Day after receipt, and shall
provide Owner with the access and authority necessary to directly debit the
Custodial Account for the transfer of such amounts to the FDIC Collection
Account.
     (c) Servicer shall not be responsible for establishment, maintenance,
monitoring or reconciling of the FDIC Collection Account, investment of any
funds therein, or any remittances or other withdrawals therefrom, or any other
obligations under the FDIC Agreements not included in the FDIC Servicing
Obligations.
     2.16 Operating Procedures.
     Owner and Servicer shall use their reasonable, good faith efforts to
develop and finalize the Operating Procedures within 60 days after execution of
this Agreement, provided each

23



--------------------------------------------------------------------------------



 



acknowledges and agrees that the finalization of the Operating Procedures is not
a precondition to the transfer or servicing of any Assets. In the event of a
conflict between the Operating Procedures and the provision of this Agreement or
any Appendix, this Agreement or the Appendix, as applicable, shall control.
ARTICLE III
AGREEMENTS OF THE OWNER
     3.1 Transfer of Servicing.
     On or prior to the applicable Transfer Date, the Owner shall take or cause
to be taken such steps as may be necessary or appropriate to effectuate and
evidence the transfer of the servicing of the related Assets to the Servicer in
accordance with applicable law and Applicable Requirements, including any
transfer instructions prescribed in any applicable Appendix, at its sole cost
and expense. Subject to the foregoing, Servicer shall use commercially
reasonable efforts to assist Owner in transferring the servicing of the related
Assets to Servicer.
     3.2 Documentation.
     At its sole cost and expense, on or prior to the related Transfer Date, the
Owner shall provide the Servicer with:
     (a) All Asset Documents or records in its possession, other than Asset
Documents delivered to a custodian, with respect to which Owner shall ensure
that Servicer can obtain such Asset Documents directly from such custodian at
all times during the term of this Agreement; and
     (b) Sufficient data and documentation for each Asset to enable the Servicer
to place and continue to service the Asset on its computer system.
     3.3 Transfer Notices.
     The Owner and the Servicer shall cooperatively (other than to the extent
either party individually is subject to related requirements pursuant to
applicable law, in which case such party shall), in accordance with Applicable
Requirements:
     (a) Provide or cause to be provided any notices to Borrowers of the
transactions contemplated herein as required by applicable law and Applicable
Requirements. The parties shall cooperate to accomplish such notification in a
timely and efficient manner as will best facilitate the assumption by the
Servicer of the servicing responsibilities.
     (b) Notify, or cause to be notified, as applicable, all insurers, by
overnight or registered mail, that all insurance premium billings related to the
Assets must be sent to the Servicer. Additionally, the Owner shall, prior to the
Transfer Date, obtain or cause to be obtained the written consent of any
insurers that have the contractual right to approve the assumption of the
servicing responsibilities by the Servicer.

24



--------------------------------------------------------------------------------



 



     (c) Notify, or cause to be notified, as applicable, taxing authorities of
the assumption of the servicing responsibilities by the Servicer and include
instructions to deliver all notices and tax bills to the Servicer or the
applicable tax service provider, as the case may be, from and after the Transfer
Date.
     (d) Notify, or cause to be notified, as applicable, all attorneys who, on
the Transfer Date, are providing legal services to or on behalf of the Owner or
with respect to the Assets in connection with pending litigation, including but
not limited to foreclosure litigation, involving one or more of the Assets, of
the transfer of the servicing rights and obligations with respect to the Assets
to the Servicer.
     3.4 Losses.
     Subject to the indemnification obligations provided under Article VIII
hereof, the Owner shall remain responsible, as between the Owner and the
Servicer, for losses related to the Owner’s investment in the Assets. Anything
herein contained in this Agreement to the contrary notwithstanding, the
representations, warranties and covenants of the Servicer contained in this
Agreement shall not be construed as a warranty or guarantee by the Servicer as
to future payments by any Borrower.
     3.5 Licenses.
     The Owner shall maintain at all times during the term of this Agreement,
without suspension or revocation, all material licenses and approvals required
by applicable regulatory agencies and governmental authorities, including all
material licenses and approvals necessary in each state or jurisdiction,
including, but not limited to Puerto Rico, where Assets, Collateral and
Borrowers are located if the laws of such state or jurisdiction require
licensing or qualification in order to conduct business of the Owner with
respect to the Assets, Collateral and Borrowers, including as contemplated in
this Agreement, and in any event the Owner shall remain in compliance with the
laws of any such state or jurisdiction to the extent necessary to ensure the
enforceability of the Assets.
     3.6 Confidentiality/Protecting Customer Information.
     The Owner agrees that it shall comply with all applicable laws and
regulations regarding the privacy or security of any Customer Information and
shall maintain appropriate administrative, technical and physical safeguards to
protect the security, confidentiality and integrity of Customer Information,
including, if applicable, maintaining security measures designed to meet the
Interagency Guidelines Establishing Standards for Safeguarding Customer
Information, 66 Fed. Reg. 8616 and complying with the privacy regulations under
Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq., and the rules
promulgated thereunder.

25



--------------------------------------------------------------------------------



 



ARTICLE IV
COMPENSATION
     4.1 Servicing Compensation.
     The Owner shall pay the Servicer on each the Servicer Remittance Date or
such other date(s) as provided in the applicable Appendix or as otherwise agreed
to by the parties in writing, servicing fees (the “Servicing Fees”) as set forth
in the applicable Servicing Fee Schedule, without withholding, retention or
gross-up. Subject to Section 2.15 hereof, the Servicer, at its sole option, may
net the Servicing Fees (or a portion thereof) and any Ancillary Income that has
been deposited in the Custodial Account (or portion thereof) from the amounts on
deposit in the Custodial Account and the Owner hereby approves of such action.
The Servicer shall also be entitled to any and all Ancillary Income as
additional compensation for the services provided hereunder. Subject to
Section 2.15 hereof, the Owner hereby authorizes the Servicer, to deduct and
withdraw the Servicing Fees and Ancillary Income that has been deposited in the
Custodial Account from the Custodial Account.
ARTICLE V
TERM AND TERMINATION
     5.1 Term.
     The term of this Agreement with respect to any Asset shall commence on the
related Transfer Date and shall extend to fifth (5th) anniversary of the date
hereof, unless otherwise extended or renewed by mutual written agreement of the
parties hereto or earlier terminated pursuant to Section 5.2 below. If Servicer
provides written notice to Owner, at least one hundred and eighty (180) calendar
days before the scheduled termination date, that it is willing to continue the
servicing of the Assets in accordance with the terms of this Agreement for an
extension or renewal of the terms of this Agreement, but the term of this
Agreement expires due to Owner’s unwillingness to agree thereto, then Owner
shall pay the related Termination Fee, if any.
     5.2 Termination.
     (a) In the event that the Servicer materially breaches any of its
obligations under this Agreement, the Owner shall give prompt written notice to
the Servicer. If such breach is not cured by the Servicer within two
(2) Business Days in the case of a breach of the Servicer’s obligation to make
the remittances required pursuant to Section 2.5, or within thirty (30) days in
the case of a breach of any other provision of this Agreement by the Servicer,
after receipt of such notice, the Owner may terminate this Agreement and shall
have no obligation to pay the related Termination Fee nor any portion thereof.
     (b) In the event that the Owner materially breaches any of its obligations
under this Agreement, the Servicer shall give prompt written notice to the
Owner. If such breach is not cured by the Owner within two (2) Business Days in
the case of a breach of the Owner’s obligation to pay the Servicer as required
pursuant to Sections 2.12 and 4.1, or within thirty (30) days in the case of a
breach of any other provision of this Agreement by the Owner, after receipt

26



--------------------------------------------------------------------------------



 



of such notice, the Servicer may terminate this Agreement. In connection with
any such termination, Owner shall pay the related Termination Fee, if any.
     (c) Upon ninety (90) calendar days’ written notice to the Servicer, the
Owner may terminate, without cause at its sole option, this Agreement with
respect to some or all of the Assets, provided that Owner shall pay the related
Termination Fee, if any.
     (d) Upon one hundred and eighty (180) calendar days’ written notice to the
Owner, the Servicer may terminate, without cause at its sole option, this
Agreement with respect to some or all of the Assets. Owner shall have no
obligation to pay the related Termination Fee nor any portion thereof in
connection with such a termination.
     (e) This Agreement shall automatically terminate with respect to any Assets
upon the final payoff or liquidation thereof, and any final accounting and
remittances of proceeds with respect to such Asset in accordance with this
Agreement.
     5.3 Transfer Upon Termination; Costs and Expenses.
     In connection with any termination, the Servicer hereby agrees to transfer
the servicing of the applicable Assets that remain outstanding to the Owner or a
successor servicer designated by the Owner. Upon any termination of this
Agreement or Assets subject to this Agreement, the Servicer shall prepare,
execute and deliver to the successor entity designated by the Owner any and all
Asset Documents and other instruments in its possession with respect to the
related Assets, place in such successor’s possession all related Assets, and, in
a timely manner, do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including but
not limited to the transfer of the Assets and related Asset Documents and data
(i) at the Servicer’s sole cost and expense if the termination is pursuant to
Section 5.2(a) or 5.2(d), or (ii) at the Owner’s sole cost and expense if the
termination is for any other reason. Owner shall remain responsible for such
costs and expenses, as set forth in clause (ii) of the preceding sentence, and
any Termination Fees, as provided in this Section 5.3, and Sections 5.1 and 5.2,
regardless of whether such amounts are payable by any other Persons under the
FDIC Agreements, or whether such termination is effected by any other Person
with authority to act on behalf of, or as successor in interest to, Owner,
pursuant to the FDIC Agreements.
     5.4 Reimbursement.
     In connection with any termination or transfer, on the servicing transfer
date, the Owner shall reimburse the Servicer for all related unreimbursed
Servicing Advances, advances of principal on Loans, and expenses subject to
recovery or reimbursement hereunder, and any related unpaid Servicing Fees, net
of any amounts owed to the Owner by the Servicer pursuant to this Agreement.
     5.5 Accounting.
     Upon termination of this Agreement, the Servicer shall additionally account
for and turn over to the Owner or the Owner’s designee all related funds
collected hereunder, less the Servicing Fees then due the Servicer, and deliver
to the Owner, the Owner’s designee, as

27



--------------------------------------------------------------------------------



 



applicable, all records and Asset Documents relating to each Asset then serviced
and will advise the Borrowers that their Loans will henceforth be serviced by
the applicable successor servicer in accordance with Applicable Requirements.
     5.6 Survival.
     The indemnification obligations and representations and warranties of the
parties set forth in this Agreement, the obligations of the parties set forth in
Sections 2.12, 2.14, 3.4, 3.6, 4.1, 5.3, 5.4, 5.5, 5.6, 10.8, 10.9 and 10.10 of
this Agreement, and any obligations of the parties in the applicable Appendices
that by their terms survive termination, shall survive the termination or
assignment of this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE OWNER
     As of the date hereof and as of each Transfer Date, the Owner warrants and
represents to the Servicer as follows:
     6.1 Authority.
     The Owner is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all material licenses
and approvals necessary to carry on its business as now being conducted,
including all licenses and approvals required by applicable regulatory agencies
and governmental authorities, and is licensed, qualified and in good standing in
each state or jurisdiction where Assets, Collateral and Borrowers are located if
the laws of such state or jurisdiction require licensing or qualification in
order to conduct business of the type conducted by the Owner as contemplated in
this Agreement, and in any event the Owner is in compliance with the laws of any
such state or jurisdiction to the extent necessary to ensure the enforceability
of the terms of this Agreement.
     6.2 Authorization, Enforceability and Execution.
     The Owner has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement, and to perform its obligations
hereunder. The Owner has duly authorized, executed, and delivered this
Agreement. This Agreement constitutes the legal, valid, and binding obligation
of the Owner, enforceable against it in accordance with its terms, except to the
extent bankruptcy, insolvency, reorganization, fraudulent conveyance, or similar
laws affect the enforcement of creditors’ rights generally. The signatory
executing this Agreement on behalf of the Owner is duly authorized to execute
and deliver such document.
     6.3 No Conflict.
     Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby, nor compliance with its terms and
conditions, shall: (a) violate, conflict with, result in the breach of, or
constitute a default under, be prohibited by, or require any additional approval
under any of the terms, conditions or provisions of the Owner’s

28



--------------------------------------------------------------------------------



 



Articles of Incorporation or By-Laws, or of the Owner’s other formative
documents, including partnership, limited partnership or joint venture
agreements, if any, or of any mortgage, indenture, deed of trust, loan or credit
agreement or instrument to which the Owner is now a party or by which it is
bound, or of any order, judgment or decree of any court or governmental
authority applicable to the Owner, (b) result in the violation of any law, rule,
regulation, order, judgment or decree to which the Owner or its property is
subject, or impair the ability of the Servicer to service the Assets or
(c) result in the creation or imposition of any lien, charge or encumbrance of
any material nature upon any of the properties or assets of the Owner.
     6.4 No Consent.
     No consent, approval, authorization or order of any court or governmental
agency, instrumentality or body is required for the execution, delivery and
performance by or compliance by the Owner with this Agreement or if required,
such approval has been obtained prior to the date of execution hereof or related
Transfer Date, as applicable.
     6.5 No Litigation.
     There is no litigation, proceeding, claim, demand or governmental
investigation pending or, to the knowledge of the Owner, threatened, nor is
there any order, injunction or decree outstanding against or relating to the
Owner or the Assets, which could result in any material liability to the
Servicer or materially impair the ability of the Owner or Servicer to perform
its obligations hereunder; nor does the Owner know of any material basis for any
such litigation, proceeding, claim or demand or governmental investigation. The
Owner is not in default in any material respect with respect to any order of any
court, governmental authority or arbitration board or tribunal to which the
Owner is a party or is subject, and the Owner is not in violation of any laws,
ordinances, governmental rules or regulations to which it is subject, which such
default or violation might materially and adversely affect any of the Assets or
result in material cost or liability to the Servicer.
     6.6 Statements Made.
     No representation, warranty or written statement made by the Owner in this
Agreement or with respect to any Assets, contains, or will contain, any untrue
statement of a material fact or omits, or will omit, to state a material fact
necessary to make the statements contained herein or therein not misleading.
     6.7 The Assets.
     The Owner hereby makes the following representations and warranties to the
Servicer as of the related Transfer Date only:
     (a) There are no accrued liabilities of the Owner with respect to the
Assets or circumstances under which such accrued liabilities will arise against
the Servicer.
     (b) To the best of the Owner’s knowledge, the information set forth in the
schedule of Assets and the information contained on the electronic data file
delivered to the Servicer is true and correct in all material respects.

29



--------------------------------------------------------------------------------



 



     (c) The Owner has, on or before the Transfer Date, delivered, or caused to
be delivered to the Servicer or the applicable custodian all of the books,
records, data, files and other Asset Documents, including records on microfiche,
electronic form of their equivalent, in the Owner’s possession or in the
possession of the immediately preceding owner or servicer of the Assets.
     (d) The Owner is the record titleholder of each Asset, holding title
sufficient to enable the Servicer to foreclose upon or otherwise realize against
the related Collateral in accordance with this Agreement.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE SERVICER
     As of the date hereof and as of each Transfer Date, the Servicer warrants
and represents to the Owner as follows:
     7.1 Authority.
     The Servicer is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all material licenses
and approvals necessary to carry on its business as now being conducted,
including all applicable licenses and approvals required by Fannie Mae, Freddie
Mac, the FHA and other applicable regulatory agencies and governmental
authorities, and is licensed, qualified and in good standing in each state or
jurisdiction where Assets, Collateral and Borrowers are located if the laws of
such state or jurisdiction require licensing or qualification in order to
conduct business of the type conducted by the Servicer as contemplated in this
Agreement, and in any event the Servicer is in compliance with the laws of any
such state or jurisdiction to the extent necessary to ensure the enforceability
of the terms of this Agreement. Without limiting the general applicability of
the foregoing, Servicer specifically possesses all licenses and permits
necessary in the Commonwealth of Puerto Rico in order to conduct business of the
type conducted by the Servicer as contemplated in this Agreement, and is duly
registered with the Puerto Rico Department of State to do business in the
Commonwealth of Puerto Rico as required in order to conduct business of the type
conducted by the Servicer as contemplated in this Agreement.
     7.2 Authorization, Enforceability and Execution.
     The Servicer has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement, and to perform its obligations
hereunder. The Servicer has duly authorized, executed, and delivered this
Agreement. This Agreement constitutes the legal, valid, and binding obligation
of the Servicer, enforceable against it in accordance with its terms, except to
the extent bankruptcy, insolvency, reorganization, fraudulent conveyance, or
similar laws affect the enforcement of creditors’ rights generally. The
signatory executing this Agreement on behalf of the Servicer is duly authorized
to execute and deliver such document.
     7.3 No Conflict.
     Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby, nor compliance with its terms and
conditions, shall: (a) violate, conflict with, result in the breach of, or
constitute a default under, be prohibited by, or

30



--------------------------------------------------------------------------------



 



require any additional approval under any of the terms, conditions or provisions
of the Servicer’s Certificate of Formation, Operating Agreement, or of the
Servicer’s other formative documents, including partnership, limited partnership
or joint venture agreements, if any, or of any mortgage, indenture, deed of
trust, loan or credit agreement or instrument to which the Servicer is now a
party or by which it is bound, or of any order, judgment or decree of any court
or governmental authority applicable to the Servicer, (b) result in the
violation of any law, rule, regulation, order, judgment or decree to which the
Servicer or its property is subject, or impair the ability of the Servicer to
service the Assets or (c) result in the creation or imposition of any lien,
charge or encumbrance of any material nature upon any of the properties or
assets of the Servicer.
     7.4 No Consent.
     No consent, approval, authorization or order of any court or governmental
agency, instrumentality or body is required for the execution, delivery and
performance by or compliance by the Servicer with this Agreement or if required,
such approval has been obtained prior to the date of execution hereof or related
Transfer Date, as applicable.
     7.5 No Litigation.
     There is no litigation, proceeding, claim, demand or governmental
investigation pending or, to the knowledge of the Servicer, threatened, nor is
there any order, injunction or decree outstanding against or relating to the
Servicer, which, if decided against the Servicer, could have a material adverse
effect upon any of the Assets, result in any material liability to the Servicer
or materially impair the ability of the Servicer to perform its obligations
hereunder. The Servicer is not in default in any material respect with respect
to any order of any court, governmental authority or arbitration board or
tribunal to which the Servicer is a party or is subject, and the Servicer is not
in violation of any laws, ordinances, governmental rules or regulations to which
it is subject, which such default or violation might materially and adversely
affect any of the Assets or result in material cost or liability to the Owner.
     7.6 Statements Made.
     No representation, warranty or written statement made by the Servicer in
this Agreement contains, or will contain, any untrue statement of a material
fact or omits, or will omit, to state a material fact necessary to make the
statements contained herein or therein not misleading.
ARTICLE VIII
INDEMNIFICATION AND LIABILITY
     8.1 Standard of Liability; Indemnification.
     The Servicer shall not be liable to the Owner or its officers, employees,
agents and directors for any actions or omissions to act in connection with the
servicing of the Assets pursuant to this Agreement or for errors in judgment,
except for actions or omissions to act of the Servicer which involve the
Servicer’s failure to abide by or comply with the Applicable Requirements. The
Servicer and any director, officer, employee or agent of the Servicer may

31



--------------------------------------------------------------------------------



 



rely in good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.
     The Servicer agrees to indemnify, defend, and hold harmless, the Owner, its
officers, employees, agents and directors from any liability, claim, loss,
demand, action, damage, assessment, deficiencies, taxes, costs and expenses,
including reasonable attorneys’ fees (“Damages”), directly or indirectly
resulting from or arising out of the Servicer’s failure to abide by or comply
with the Applicable Requirements.
     Except as otherwise expressly provided herein, the Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action which is
not incidental to its duties to service the Assets in accordance with this
Agreement and which in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may, with the consent (not to be
unreasonably withheld) of the Owner, undertake any such action which it may deem
necessary or desirable in respect of this Agreement and the rights and duties of
the parties hereto. In such event, or if the Servicer deems it necessary to
defend any such action, the Servicer shall be entitled to reimbursement from the
related Custodial Account for its reasonable legal expenses and costs of such
action.
     8.2 Indemnification by the Owner.
     The Owner agrees to indemnify, defend, and holds harmless the Servicer, its
officers, employees, agents and directors from any Damages, directly or
indirectly resulting from or arising out of (i) the Owner’s failure to observe
or perform any or all of the Owner’s covenants, agreements, warranties or
representations contained in this Agreement; (ii) the origination, making,
funding, sale or servicing of the Assets prior to the related Transfer Date or
after the related Termination Date, (iii) the absence or unavailability of any
documents evidencing or relating to an Asset, including but not limited to any
documents necessary to service the Assets in accordance with Applicable
Requirements, other than to the extent resulting for the actions or omissions of
the Servicer, (iv) compliance with any instructions of the Owner to the extent
that compliance with such instructions does not comply with Applicable
Requirements, or (v) the Owner’s failure to observe or perform any or all of the
Owner’s covenants, agreements, warranties or representations contained in the
FDIC Agreements, other than to the extent resulting from Servicer’s failure to
perform the FDIC Servicing Obligations in compliance therewith.
     8.3 Procedure for Indemnification.
     Promptly upon receipt of notice of any claim, demand or assessment or the
commencement of any suit, demand, action or proceeding in respect of which
indemnity may be sought pursuant to the terms of this Agreement, the party
seeking indemnification (the “Indemnitee”) will use its best efforts to notify
the other party (the “Indemnitor”) in writing thereof in sufficient time for the
Indemnitor to respond to such claim or answer or otherwise plead in such action.
Except to the extent that the Indemnitor is prejudiced thereby, the omission of
the Indemnitee to promptly notify the Indemnitor of any such claim or action
shall not relieve the Indemnitor from any liability which it may have to the
Indemnitee in connection therewith. If any claim, demand or assessment shall be
asserted or suit, action or proceeding commenced

32



--------------------------------------------------------------------------------



 



against the Indemnitee, the Indemnitor will be entitled to participate therein,
and to the extent it may wish to assume the defense, conduct or settlement
thereof, with counsel reasonably satisfactory to the Indemnitee. After notice
from the Indemnitor to the Indemnitee of its election to assume the defense,
conduct, or settlement thereof, the Indemnitor will not be liable to the
Indemnitee for any legal or other expenses consequently incurred by the
Indemnitee in connection with the defense, conduct or settlement thereof. The
Indemnitee will cooperate with the Indemnitor in connection with any such claim
and make its personnel, books and records relevant to the claim available to the
Indemnitor. In the event the Indemnitor does not wish to assume the defense,
conduct or settlement of any claim, demand or assessment, the Indemnitee will
not settle such claim, demand or assessment without the prior written consent of
the Indemnitor, which consent shall not be unreasonably withheld.
     8.4 Limits on Servicer Obligations.
     The Servicer shall not be responsible or liable for any obligations of
Owner or any other Person under any other agreement related to the Assets, other
than as expressly set forth in this Agreement or as a part of the FDIC Servicing
Obligations, including but not limited to any obligations of Owner under the
FDIC Agreements other than the FDIC Servicing Obligations, or obligations of
Owner or any other Person under any agreements related to the origination, sale
or repurchase of the Assets.
ARTICLE IX
ANNUAL REPORTING
     9.1 Servicer Compliance Statement.
     On or before March 20 of each calendar year, commencing in 2011, the
Servicer shall deliver to the Owner one or more statements of compliance
addressed to the Owner and signed by an authorized officer of the Servicer, to
the effect that (i) a review of the Servicer’s activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under this Agreement during such period has been made under such officer’s
supervision, and (ii) to the best of such officer’s knowledge, based on such
review, the Servicer has fulfilled all of its obligations under this Agreement
in all material respects throughout such calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
material respect, specifically identifying each such failure known to such
officer and the nature and the status thereof.
     9.2 Report on Assessment of Compliance and Attestation.
     On or before March 20 of each calendar year, commencing in 2011, the
Servicer shall, to the extent applicable to the servicing of Assets serviced
pursuant to this Agreement by Servicer during the preceding calendar year,
deliver to the Owner: (a) a report regarding the Servicer’s assessment of
compliance with applicable servicing criteria during the immediately preceding
calendar year, as required under Rules 13a-18 and 15d-18 of the Securities
Exchange Act of 1934, as amended, and Item 1122 of Regulation AB with a related
report of a registered public accounting firm for such assessment of compliance;
or (b) a Uniform Single Attestation Program audit report from its independent
auditors.

33



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.1 Independence of Parties.
     The Servicer shall have the status of, and act as, an independent
contractor. Nothing herein contained shall be construed to create a partnership
or joint venture between the Owner and the Servicer.
     10.2 Changes in Practices and Regulations.
     The parties hereto acknowledge that the standard practices and procedures
of the servicing industry, as well as applicable laws and regulations, change or
may change over a period of time. To accommodate these changes, the Servicer may
from time to time notify the Owner in writing of such material changes in
practices, procedures, laws or regulations.
     10.3 Assignment of Servicing.
     This Agreement may not be assigned by the Servicer without the prior
written consent of the Owner; provided, however, that this Agreement shall be
assumed by (i) any entity into which the Servicer may be merged or consolidated,
or any entity succeeding to the business of the Servicer; provided, however,
that the successor or surviving Person shall be an institution whose business
includes the servicing of mortgage loans or (ii) any Affiliate of the Servicer.
This Section does not prohibit the Servicer from engaging service providers to
assist the Servicer in performance of its obligations under this Agreement. This
Section does not limit or impair the Servicer’s right to terminate this
Agreement in accordance with Section 5.2(d) of this Agreement. The Owner may not
assign this Agreement without the prior written consent of the Servicer;
provided, however, that this Agreement can be assigned to (i) any entity into
which the Owner may be merged or consolidated, or any entity succeeding to the
business of the Owner; or (ii) any Affiliate of the Owner.
     10.4 Prior Agreements.
     If any provision of this Agreement is inconsistent with any prior
agreements between the parties, oral or written, the terms of this Agreement
shall prevail, and after the effective date of this Agreement, the relationship
and agreements between the Owner and the Servicer shall be governed in
accordance with the terms of this Agreement. Owner represents and warrants that
it has a provided true, correct and complete copies of all the FDIC Agreements
to Servicer prior to the date of this Agreement. The Servicer acknowledges that
it has received the copies of the FDIC Agreements so delivered by Owner, that it
has examined the FDIC Agreements and is familiar with the contents of the FDIC
Agreements, and consents and covenants to serve as agent of Owner in performing
the FDIC Servicing Obligations thereunder.
     Owner shall provide Servicer with prompt written notice of any proposal to
amend, change, alter or modify any terms of the FDIC Agreements, and shall not
agree to any amendment, change, alternation of modification thereto which would
affect the FDIC Servicing Obligations without Servicer’s prior written consent.
Without limiting Servicer’s right to withhold its written consent for any
reason, in the event Owner proposes to amend, change, alter

34



--------------------------------------------------------------------------------



 



or modify and terms of an FDIC Agreements in a manner that would affect the FDIC
Servicing Obligations and result in the imposition of material additional costs
or expenses to Servicer, the parties good faith negotiation and agreement to an
increase in Servicing Fees to reflect such costs or expenses shall be a
precondition to Servicer’s provision of its written consent.
     10.5 Entire Agreement.
     This Agreement contains the entire agreement between the parties hereto and
cannot be modified in any respect except by an amendment in writing signed by
both parties.
     10.6 Invalidity.
     The invalidity of any portion of this Agreement shall in no way affect the
remaining portions hereof.
     10.7 Effect.
     Except as otherwise stated herein, this Agreement shall remain in effect
until the Termination Date, unless sooner terminated pursuant to the terms
hereof.
     10.8 Damage Limitation.
     IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND INCLUDING, BUT NOT
LIMITED TO LOST PROFITS, LOSS OF GOODWILL OR BUSINESS INTERRUPTION, ARISING OUT
OF THIS AGREEMENT.
     10.9 Applicable Law.
     THIS AGREEMENT SHALL BE CONSTRUED AND GOVERNED IN ACCORDANCE WITH THE LAWS
OF THE COMMONWEALTH OF PUERTO RICO. ANY ISSUE REGARDING ENFORCEABILITY OF THE
ASSET DOCUMENTS OR DOCUMENTS RELATING TO ACQUIRED COLLATERAL SHALL BE DETERMINED
IN ACCORDANCE WITH THE LAWS SPECIFIED THEREIN, OR APPLICABLE UNDER APPLICABLE
LAW.
     10.10 Notices.
     All notices, requests, demands and other communications which are required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given upon receipt or upon three (3) Business Days
after the delivery or mailing thereof, as the case may be, sent by certified
mail, return receipt requested, or by nationally recognized overnight carrier,
to the attention of the person named at the address set forth on the signature
page hereof.
     10.11 Waivers.
     The Owner and the Servicer may:

35



--------------------------------------------------------------------------------



 



     (a) Waive compliance with any of the terms, conditions or covenants
required to be complied with by the other hereunder; and
     (b) Waive or modify performance of any of the obligations of the other
hereunder.
     The waiver by either party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other subsequent
breach. Any and all waivers hereunder must be evidenced by a written instrument
executed by both the Owner and the Servicer as a condition precedent to their
effectiveness and validity.
     10.12 Binding Effect.
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
     10.13 Headings.
     Headings of the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.
     10.14 Appendices, Schedules and Exhibits.
     The Appendices to this Agreement, and the exhibits and schedules to this
Agreement and to the Appendices, are hereby incorporated and made a part hereof
and are integral parts of this Agreement.
     10.15 Counterparts.
     This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or other electronically imaged form, or by facsimile transmission,
shall be effective as delivery of a manually executed original counterpart of
this Agreement.
[SIGNATURE PAGE TO FOLLOW]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party has caused this Agreement to be signed in
its corporate name on its behalf by its proper officials duly authorized as of
the day, month and year first above written.

            Servicer:

BAYVIEW LOAN SERVICING, LLC
      By:           Name:   Richard O’Brien        Title:   President        
Address:   4425 Ponce de Leon Blvd., 5th Floor
Coral Gables, Florida 33146
Tax Identification No.: 65-0925973        Owner:

ORIENTAL BANK AND TRUST
      By:           Name:   Ganesh Kumar        Title:   Chief Operating Officer
        Address:    Professional Office Park V
Oriental Center, 10th Floor
San Roberto St. #997
San Juan, PR 00926
Tax Identification No.: 66-0259436   

37



--------------------------------------------------------------------------------



 



         

Exhibit A
Reports

 



--------------------------------------------------------------------------------



 



BAYVIEW LOAN SERVICING
lnvcoll.rpt
Principal and Interest Collections For 6/30/2009

                 
7/2/2009
  11:22:36 AM   Page #     1  

                                                          Investor
Loan ID   Investor
Loan ID     Received Date     Due Date     Principal
Collected     Interest
Collected     Service Fee
Collected     Net Interest
Collected  
 
 
 
                                                       
Totals for Pool/Group #
                                           
 
                                               
 
                          $ 0.00     $ 0.00     $ 0.00     $ 0.00  
 
                                               
Investor Totals
              $ 0.00     $ 0.00     $ 0.00     $ 0.00  
 
                                               

 



--------------------------------------------------------------------------------



 



BAYVIEW LOAN SERVICING
Invtb.rpt

          7/2/2009   Trial Balance For 6/30/2009    

           11:27:34 AM   Page # 1

Investor ID/Name:

                                                                               
                  Loan ID   Borr Name     lnv Loan #             LP1 Date    
P&I
Constant     Interest Rate     Serv Fee %     Net Yield     Principal Bal    
Escrow Bal     Assist. Bal     Unapplied
Bal  

                                                                               
                 
 
                                                                               
               
Pool/Group#
                                                                               
                                                                               
             
 
          Subtotal           Loans   $ 0.00                     $ 0.00     $
0.00     $ 0.00     $ 0.00  
 
                                                                               
Investor
          Total     0     Loans   $ 0.00                     $ 0.00     $ 0.00  
  $ 0.00     $ 0.00                                                            
                   

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
APPENDIX TO OMNIBUS ASSET SERVICING AGREEMENT
for
SINGLE FAMILY, MULTIFAMILY AND COMMERCIAL MORTGAGE LOANS
     This Appendix to Omnibus Asset Servicing Agreement for Single Family,
Multifamily and Commercial Mortgage Loans (“Appendix”) is agreed to by and
between Oriental Bank and Trust (the “Owner”), and Bayview Loan Servicing, LLC
(the “Servicer”) as of June 9, 2010. This Appendix supplements the Omnibus Asset
Servicing Agreement by and between the parties dated as of June 9, 2010
(“Agreement”), and constitutes an “Appendix” as such term is used in the
Agreement. In the event of any conflict between this Appendix and this
Agreement, this Appendix shall govern. Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Agreement.
     With respect to the Single Family Mortgage Loans, Multifamily Mortgage
Loans and Commercial Mortgage Loans listed an Asset Schedule to be mutually
agreed to by the Owner and Servicer and attached hereto (the “Mortgage Loans”),
the parties agree as follows:

  1.   Additional Definition. “Servicing Reserve Target Amount” shall mean the
amount (as determined in the reasonable discretion of the Servicer) to be
deposited by the Owner into the Servicing Reserve Account on the Transfer Date
and from time to time thereafter as required pursuant to Section 6 hereof. The
Servicer may, from time to time, increase or decrease the Servicing Reserve
Target Amount.     2.   Transfer Date. The Transfer Date shall be June 15, 2010.
    3.   General Servicing Obligation. Servicer shall administer the Mortgage
Loans in accordance with the applicable Asset Documents.     4.   Servicing
Reserve Account. Servicer shall establish and maintain one or more accounts
(collectively, the “Servicing Reserve Account”), entitled “Bayview Loan
Servicing, LLC, as servicer for Oriental Bank and Trust, as Owner.” Each
Servicing Reserve Account shall be established and maintained with Owner, or as
an Eligible Account as permitted by Section 2.4(c) of the Agreement. The
Servicer shall, from time to time, make withdrawals from the Servicing Reserve
Account for any of the following purposes: (i) to make any Servicing Advances,
(ii) to reimburse the Servicer for any Servicing Advances made thereby, (iii) to
withdraw any amounts deposited into the Servicing Reserve Account in error; and
(iv) following the Termination Date with respect to all the Mortgage Loans, to
clear and terminate the Servicing Reserve Account.     5.   Funding of Servicing
Reserve Account. On the Transfer Date, Owner shall fund the Servicing Reserve
Account in an amount equal to the Servicing Reserve Target Amount. In the event
that amounts in the Servicing Reserve Account are below the Servicing Reserve
Target Amount, the Servicer may withdraw an amount from the Custodial Account
sufficient to meet the Servicing Reserve Target Amount. In the event that there
are insufficient funds in the Custodial Account to sufficiently fund the
Servicing Reserve Account, the Servicer may invoice the Owner (which invoice
shall also include any supporting documentation in accordance with the Servicing
Standard) and Owner shall transfer to the Servicer within ten (10) Business Days
of receipt of such invoice for deposit into the Servicing Reserve Account the
amount necessary to reach the Servicing Reserve Target Amount. Notwithstanding
anything to the contrary in the Agreement, Servicer shall have no obligation to
use its own funds for Servicing Advances, provided, however, that in the event
Servicer funds any such Servicing Advances with its own funds, such Servicing
Advances shall remain recoverable as provided in the Agreement, and in addition
shall be recoverable from the Servicing Reserve Account as provided in this
Appendix.     6.   Investment of Funds. Funds in each Servicing Reserve Account
may be invested only in Permitted Investments in accordance with Section 2.3(h)
of the Agreement. Income with respect

1



--------------------------------------------------------------------------------



 



      to such investments of funds in the Servicing Reserve Account shall not be
considered Ancillary Income. Such income may be retained in the Servicing
Reserve Account, but shall be for the sole account of Owner and shall be payable
to Owner following the Termination Date. Owner shall be solely responsible for
the amounts of any losses with respect to such investments.     7.  
Safeguarding Owner Interests. The Servicer shall be responsible for safeguarding
the Owner’s interest in the property and rights under the related Security
Instruments by:

  a.   Attempting to secure any Collateral found to be vacant or abandoned.    
b.   Maintaining in force at all times a blanket fidelity bond and a policy of
errors and omissions insurance coverage in an amount not less than $5 million.  
  c.   Disbursing loss settlements under any Insurance Policy, including:

  i.   Receiving reports of hazard insurance losses and assuring that proof of
loss statements are properly filed;     ii.   Authorizing the restoration and
rehabilitation of the damaged Collateral;     iii.   Collecting, endorsing and
disbursing the insurance loss proceeds and arranging for progress inspections
and payments, if necessary;     iv.   Complying with the Servicing Standards
pertaining to settlement of insurance losses; and     v.   In general,
attempting to assure that the priority of the Security Instrument is preserved
by complying with the Servicing Standard.

  8.   Powers of Attorney. Owner shall furnish the Servicer with reasonably
requested powers of attorney in the form attached to this Appendix, and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties under the Agreement and this Appendix with
respect to the Mortgage Loans.     9.   Insurance. The Servicer shall use its
reasonable efforts in accordance with the Servicing Standard to cause the
related Borrower to maintain, and if the Borrower does not so maintain, shall
itself maintain to the extent the Owner as holder has an insurable interest,
fire and hazard insurance with coverage on the related Collateral in the amounts
required under the relevant Asset Documents.     10.   Tax Reporting. The
Servicer shall file required information returns (or extensions, if necessary),
if any, with respect to the receipt of interest received in a trade or business,
reports of foreclosures and abandonments of any Collateral and cancellation of
indebtedness income with respect to any Collateral as required by the Code. Such
reports shall be in form and substance sufficient to meet the reporting
requirements imposed by the Code and a copy thereof shall be sent to the Owner
promptly after the filing thereof.     11.   Home Affordable Mortgage Program.
Servicer shall service the Single Family Mortgage Loans in accordance with the
Home Affordable Modification Program, as issued by the United States Treasury
Department and administered by Fannie Mae (“HAMP”), the requirements of which
shall constitute a part of the Applicable Requirements with respect to the
Single Family Mortgage Loans. Servicer shall be entitled to retain, as
additional compensation and Ancillary Income under the Agreement and this
Appendix, all incentive compensation and other amounts payable to Servicer
pursuant to HAMP.     12.   Servicing Fees.

  a.   General. Servicer shall be entitled to a monthly base servicing fee with
respect to each Mortgage Loan equal to one twelfth of the product of (i) eighty
five and one-half basis

2



--------------------------------------------------------------------------------



 



      points (.855%) and (ii) the outstanding principal balance of such Mortgage
Loan. With respect to each Asset that is Acquired Collateral and each month
until the disposition of such Acquired Collateral, Servicer shall be entitled to
a monthly base servicing fee equal to one twelfth of the product of (i) eighty
five and one-half basis points (.855%) and (ii) the unpaid principal balance of
the related Loan as of the date such Acquired Collateral was acquired in respect
of such Loan. Such fee shall be payable monthly in accordance with the
Agreement, computed on the basis of: (i) with respect to each Mortgage Loan, the
same beginning principal amount and period respecting which any related interest
payment on such Mortgage Loan is computed, and (ii) with respect to each Asset
that is Acquired Collateral, the unpaid principal balance of the related Loan as
of the date such Acquired Collateral was acquired in respect of such Loan. Such
fee shall not be prorated for any month.     b.   Incentive Fees:

           i. Servicer shall be entitled to an incentive fee (a “Non-Foreclosure
Incentive Fee”) with respect to each (a) deed-in-lieu of foreclosure obtained by
the Servicer, or (b) discounted liquidation of Mortgaged Property (or other
Collateral) effectuated by the Servicer (a “Short Sale”), in connection with a
defaulted Mortgage Loan. The Non-Foreclosure Incentive Fee shall be equal to one
twelfth of the product of (x) the Loan Rate of the related Loan, and (y) the
unpaid principal balance of the related Loan, both calculated as of the date
such deed-in-lieu is obtained or the date on which such Short Sale proceeds are
received in respect of the related Loan, as applicable. Such Non-Foreclosure
Incentive Fee shall be payable on the Servicer Remittance Date immediately
following the date on which such deed-in-lieu is obtained or the date on which
such Short Sale proceeds are received, as applicable.              ii.
Capitalized terms used but not otherwise defined in this subsection shall have
the meanings set forth in the Single Family Shared-Loss Agreement and the
Commercial Shared-Loss Agreement (collectively, the “Loss Share Agreements”). At
such time that at least ninety percent (90%) of the Shared-Loss Loans (which
percentage shall be based upon the aggregate unpaid principal balance of all
Shared-Loss Loans at such time in comparison to the aggregate unpaid principal
balance of all Shared-Loss Loans serviced under the Agreement as of the date of
this Appendix) are no longer covered under the Loss Share Agreements (the “Loss
Share Incentive Determination Date”), Servicer shall be entitled to an incentive
fee (the “Loss Share Incentive Fee”). The Loss Share Incentive Fee shall be
equal to the product of (a) two percent (2%) and (b) the difference between the
amount of the Projected Total Loss (defined below) and Five Hundred Thirty-Three
Million and 00/100 Dollars ($533,000,000). The Projected Total Loss shall be an
amount equal to the sum of (x) the aggregate amount of the Cumulative Loss
Amounts under the Single Family Shared-Loss Agreement and the cumulative
Shared-Loss Amounts under the Commercial Shared-Loss Agreement at the time of
the Loss Share Incentive Determination Date, and (y) the estimated amount of
Losses (as calculated under the Loss Share Agreements) for the remaining
Shared-Loss Loans as mutually agreed by Owner and Servicer (the “Remaining Loss
Amount”). If the amount of the Loss Share Incentive Fee is equal to $0 or is
negative, then Servicer shall not receive a Loss Share Incentive Fee, nor shall
Servicer be required to pay any amounts to Owner.              In the event
Owner and Servicer are unable to agree on the Remaining Loss Amount after having
negotiated such matter, in good faith, for a fifteen (15) day period following
the Loss Share Incentive Determination Date, then the Remaining Loss Amount
shall be determined by an independent third party evaluator mutually selected by

3



--------------------------------------------------------------------------------



 



      the Owner and Servicer, which party shall have such expertise in matters
concerning calculations under the Loss Share Agreements as the parties agree is
relevant. In the event Owner and Servicer are unable to agree on a mutually
acceptable independent third party evaluator within twenty (20) days after the
Loss Share Incentive Determination Date, then Owner and Servicer shall each
select their own independent third party evaluator upon two (2) days’ written
notice to the other party, whereupon the two (2) independent third party
evaluators shall then select another neutral independent third party evaluator
within ten (10) days thereafter. Within ten (10) days after the last to occur of
the selection of a mutually acceptable third party evaluator by Owner and
Servicer or the selection of the three member panel of independent third party
evaluators as set forth above, the evaluator or evaluators, as applicable, shall
determine the Remaining Loss Amount and provide the same in writing to the Owner
and Servicer. Any determination by the evaluator(s) shall be conclusive and
binding on the parties hereto and not be subject to further dispute.        
     The Loss Share Incentive Fee shall be payable to Servicer on the Servicer
Remittance Date immediately following the date on which the Remaining Loss
Amount is determined (either by mutually agreement of the parties or otherwise).
Furthermore, notwithstanding anything to the contrary contained in the Agreement
or this Appendix, in the event the Agreement is terminated pursuant to
Sections 5.2(b) or (c) of the Agreement after a date that is three (3) years
after the date of this Appendix and prior to the Loss Share Incentive
Determination Date, then the Loss Share Incentive Fee shall be deemed to be
earned by Servicer as of the date of termination and shall become due and
payable immediately following the date on which the Remaining Loss Amount is
determined and shall be calculated in the manner set forth above after the Loss
Share Incentive Determination Date. The terms of this subsection, as well as the
remedies available as a result of breaches thereof, shall survive any
termination of the Agreement.     c.   Termination Fees. The Termination Fees
with respect to any Mortgage Loan, to the extent payable under the Agreement,
shall be equal to: (i) if such termination occurs on or before a date that is
one (1) year after the date of this Appendix, 12 times the average monthly
Servicing Fee paid since the date of this Appendix, or (ii) if such termination
occurs after a date that is between one (1) and five (5) years after the date of
this Appendix, the Servicing Fees paid with respect to such Mortgage Loan during
the prior 6-month period.

  13.   Loss Share Agreement.

  a.   Servicer’s obligation to provide Owner with information and services in
order to facilitate Owner’s compliance with its obligations under the applicable
Loss Share Agreement pursuant to Section 2.1(d) of the Agreement, and any other
obligations of Servicer relating to such Loss Share Agreement set forth in the
Agreement, shall require, mean and include only:

  i.   With respect to the Single Family Mortgage Loans, provision of the
following information and services pertaining to that certain Single Family
Shared-Loss Agreement (the “Single Family Shared-Loss Agreement”) attached as
Exhibit 4.15A to the Purchase and Assumption Agreement by and between Owner and
the FDIC (in its individual capacity and as receiver) dated as of April 30,
2010, in the form provided to Servicer on or prior to the date of this Appendix:

  1.   To provide applicable data with respect to the Shared-Loss Loans in
Servicer’s possession to be used by Owner to complete the “Monthly Certificate”
as defined therein in accordance with Section 2.1(b)

4



--------------------------------------------------------------------------------



 



      (Monthly Certificates) and Exhibit 1 (Monthly Certificate) of the Single
Family Shared-Loss Agreement, including the “PORTFOLIO PERFORMANCE STATUS”
information on the portfolio performance and summary schedule as shown in
Exhibit 3 (Portfolio Performance and Summary Schedule) of the Single Family
Shared-Loss Agreement (but excluding the “POOL SUMMARY” and “STATED THRESHOLD
TRACKING” information from Exhibit 3), on or before the 10th Business Day of
each month.     2.   To provide monthly data download information in accordance
with Section 2.1(c) (Monthly Data Download) and Exhibit 2.1(c) of the Single
Family Shared-Loss Agreement on or before the 10th Business Day of each month.  
  3.   To conduct loss mitigation in accordance with the “Modification
Guidelines” as set forth in Section 2.1(a) (Loss Mitigation and Consideration of
Alternatives) of the Single Family Shared-Loss Agreement.     4.   To conduct
sales of “Single Family Shared-Loss Loans” as defined therein in accordance with
Sections 4.1 (Assuming Institution Portfolio Sales of Remaining Shared-Loss
Loans) and 4.2 (Assuming Institution’s Liquidation of Remaining Shared-Loss
Loans) of the Single Family Shared-Loss Agreement, as applicable.     5.   To
calculate gain or loss on sales conducted pursuant to Sections 4.1 and 4.2 in
accordance with Section 4.3 (Calculation of Sale Gain or Loss) of the Single
Family Shared-Loss Agreement, subject to the limitations provided in the
following Section 13(a)(i)(6) of this Appendix, and deliver the results of such
calculations on or before the 10th Business Day of each month.     6.   To
calculate “Losses,” as defined therein, in accordance with the form and
methodology specified in the following exhibits to the Single Family Shared-Loss
Agreement, as applicable, and deliver the results of such calculations on or
before the 10th Business Day of each month:

  a.   Exhibit 2a(1) (CALCULATION OF RESTRUCTURING LOSS — HAMP or FDIC LOAN
MODIFICATION);     b.   Exhibit 2a(2) (CALCULATION OF RESTRUCTURING LOSS — 2nd
FDIC MODIFICATION);     c.   Exhibit 2b(1) (CALCULATION OF LOSS FOR SHORT SALE
LOANS — Loan written down to book value prior to Loss Share), provided Owner
provides Servicer with the information for “Book Value” to be incorporated
therein on or before the third (3rd) Business Day of each month;     d.  
Exhibit 2b(2) (CALCULATION OF LOSS FOR SHORT SALE LOANS — No Preceeding Loan Mod
under Loss Share);     e.   Exhibit 2c(1) (CALCULATION OF FORECLOSURE LOSS — ORE
or Foreclosure Occurred Prior to Loss Share Agreement), provided Owner provides
Servicer with the

5



--------------------------------------------------------------------------------



 



      information for “Book value at date of Loss Share agreement” to be
incorporated therein on or before the third (3rd) Business Day of each month;  
  f.   Exhibit 2c(2) (CALCULATION OF FORECLOSURE LOSS — During Term of the
Agreement — No Preceeding Loan Mod under Loss Share), provided Owner provides
Servicer with any of the underlying information concerning Assets modified prior
to the applicable Transfer Date;     g.   Exhibit 2c(3) (CALCULATION OF
FORECLOSURE LOSS - Foreclosure after a Covered Loan Mod), provided Owner
provides Servicer with any of the underlying information concerning Assets
modified prior to the applicable Transfer Date;     h.   Exhibit 2d(1)
(CALCULATION OF LOSS FOR UNRELATED 2ND LIEN CHARGE-OFF), provided Owner provides
Servicer with the information for “Charge-off amount (principal only)” to be
incorporated therein on or before the third (3rd) Business Day of each month;
and     i.   Exhibit 2d(2), provided Owner provides Servicer with the “Loan
sales price” to be incorporated therein within 2 Business Days of the sale.

  ii.   With respect to the Multifamily Mortgage Loans and Commercial Mortgage
Loans, provision of the following information and services pertaining to that
certain Commercial Shared-Loss Agreement (the “Commercial Shared-Loss
Agreement”) attached as Exhibit 4.15B to the Purchase and Assumption Agreement
by and between Owner and the FDIC (in its individual capacity and as receiver)
dated as of April 30, 2010, in the form provided to Servicer on or prior to the
date of this Appendix:

  1.   To provide on or before the 10th Business Day of each month a “loan level
download for all loans in the asset pool,” an “asset level download of
commercial ORE,” and “a performance report on the outstanding commercial and
other pool assets under loss share” as set forth on Exhibit 1 with respect to
the “Shared-Loss Assets,” as defined therein, serviced by Servicer, to be used
by Owner in its preparation of the “Quarterly Certificates,” as defined in
Section 2.1(a) (Quarterly Certificates) of the Commercial Shared-Loss Agreement.
    2.   To manage, administer, and collect the “Shared-Loss Assets,” as defined
therein, in accordance with the following sections of the Commercial Shared-Loss
Agreement:

  a.   Sections 3.2(a)(i) and (ii), except that Owner shall be responsible for
all obligations relating to charge-offs and write downs;     b.  
Section 3.2(a)(iii);     c.   Section 3.2(a)(v), provided the Servicer is only
obligated to retain sufficient staff to perform its duties under the Agreement;
and

6



--------------------------------------------------------------------------------



 



  d.   Section 3.5(a), provided that Servicer is also the servicer of the
“Related Loan,” as such term is defined therein, and Servicer has actual
knowledge that such other loan is a “Related Loan.”

  b.   In addition, the provisions described in Section 13(a)(i) and (ii) above
shall only apply with respect to a Mortgage Loan if it is a “Shared-Loss Loan,”
as such term is defined in the Single Family Shared-Loss Agreement or the
Commercial Shared-Loss Agreement, as applicable.     c.   Owner shall fully
cooperate with Servicer and provide any necessary information, and cause
applicable third parties to cooperate and provide any necessary information, as
may be necessary or required in order for Servicer to provide the information
and services as described in Sections 13(a)(i) and (ii) above, including but not
limited to the specific cooperation and information to be provided by Owner as
described in Sections 13(a)(i) and (ii) above.     d.   Servicer shall not be
obligated to provide any additional information or services, or comply with any
additional or revised provisions of the Single Family Shared-Loss Agreement or
the Commercial Shared-Loss Agreement, without its prior written consent.

  14.   Junior Lien Loans. The Servicer may charge off any junior lien Loan that
is delinquent in excess of 180 days in accordance with the requirements of
(i) the Single Family Shared-Loss Agreement, (ii) the Commercial Shared-Loss
Agreement, or (iii) as otherwise provided in the Owner’s examination criteria
with respect to such charge-offs as provided by the Owner to the Servicer, as
applicable. Upon the occurrence of a full charge off of a Loan, the Servicer
shall be entitled to discontinue the servicing of the related Loan and may
remove such Loan from its servicing system and this Agreement. No Termination
Fee shall be payable in respect of such removed Loan.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party has caused this Appendix to be signed in its
corporate name on its behalf by its proper officials duly authorized as of the
day, month and year first above written.

            Servicer:

BAYVIEW LOAN SERVICING, LLC
      By:           Name:   Richard O’Brien        Title:   President       
Address:   4425 Ponce de Leon Blvd., 5th Floor
Coral Gables, Florida 33146
Tax Identification No.: 65-0925973        Owner:

ORIENTAL BANK AND TRUST
      By:           Name:   Ganesh Kumar        Title:   Chief Operating
Officer        Address:   Professional Office Park V
Oriental Center, 10th Floor
San Roberto St. #997
San Juan, PR 00926
Tax Identification No.: 66-0259436   

8



--------------------------------------------------------------------------------



 



         

EXECUTION COPY
Asset Schedule
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



Form of Limited Power of Attorney
DEED NUMBER [          ]
LIMITED POWER OF ATTORNEY
     In this City of [                    ], Commonwealth of Puerto Rico, on
this [                    (   )] day of [                    ] of Two Thousand
Ten (2010).
BEFORE
[                                        ]
     Attorney at Law and Notary Public in Puerto Rico, with offices at
[                                        ] and residence at
[                                         ], Puerto Rico.
APPEAR
     AS SOLE PARTY: ORIENTAL BANK & TRUST (the “Owner”) (Employer Identification
Number [                    ]), a banking institution organized under the laws
of the Commonwealth of Puerto Rico, herein represented by its authorized
representative, [                    ] (the “Authorized Representative”), of
legal age, [married/single], [occupation], and a resident of [          ],
Puerto Rico, by authority conferred under a certificate of corporate resolution
titled “[          ]”, executed on [               ] by
[                         ], [Assistant] Secretary of the Owner, before Notary
Public [                    ] under affidavit number
[                         ], which certificate of corporate resolution was
examined by me, the undersigned Notary, and is filed and of record in the
permanent registry of the Registry of Property of Puerto Rico.
     [AS WITNESS: [                         ], who is of legal age,
[married/single], [occupation] and a resident of [                    ], Puerto
Rico].

1



--------------------------------------------------------------------------------



 



     I, the Notary, do hereby certify that I personally know the Authorized
Representative [and the witness], and I further certify on the basis of
[his/her/their] statements as to [his/her/their] age, civil status, occupation,
and place of residence.
     In my judgment, the Authorized Representative has the necessary legal
capacity to execute this deed; and accordingly, he freely, voluntarily, and on
[his/her] own will and accord:
STATES
     FIRST: That the Owner has made, constituted, and appointed and by these
presents does make, constitute, and appoint BAYVIEW LOAN SERVICING, LLC
(“Bayview”) (Employer Identification Number [                    ]), a limited
liability company organized under the laws of the State of Delaware having
address at [                         ], as its true and lawful attorney-in-fact
to act in the name, place and stead of the Owner for the purposes set forth
below:
     This Limited Power of Attorney is given pursuant to that certain Omnibus
Asset Servicing Agreement by and between the Owner and Bayview dated
[                         ], Two Thousand Ten (2010), (the “Agreement”) to which
reference is made for the definition of all capitalized terms herein.
     This Limited Power of Attorney is given with respect to each Loan serviced
by Bayview pursuant to the Agreement for the following, and only the following,
purposes:
          (a) To execute, acknowledge, seal and deliver deed of trust/mortgage
note endorsements, assignments of deed of trust/mortgage and other recorded
documents, satisfactions/ releases/reconveyances of deed of trust/mortgage, tax
authority notifications and declarations, deeds, bills of sale, and other

2



--------------------------------------------------------------------------------



 



instruments of sale, conveyance, and transfer, appropriately completed, with all
ordinary or necessary endorsements, acknowledgments, affidavits, and supporting
documents as may be necessary or appropriate to effect its execution, delivery,
conveyance, recordation or filing.
          (b) To (i) prepare, execute and deliver, on behalf of the Owner, any
and all financing statements, continuation statements and other documents or
instruments necessary to maintain the lien on the Collateral and related
collateral; and modifications, waivers, consents, amendments, discounted payoff
agreements, forbearance agreements, cash management agreements or consents to or
with respect to any documents contained in the related servicing file; and any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other instruments comparable to any of the types
of instruments described in this clause (i), and (ii) institute and prosecute
judicial and non-judicial foreclosures, suits on promissory notes, indemnities,
guaranties or other documents, actions for equitable and/or extraordinary relief
(including, without limitation, actions for temporary restraining orders,
injunctions, and appointment of receivers), suits for waste, fraud and any and
all other tort, contractual and/or other claims of whatever nature, and to
appear in and file on behalf of the Owner such pleadings or documents as may be
necessary or advisable in any bankruptcy action, state or federal suit or any
other action.
          (c) To transact business of any kind regarding the Mortgage Loans, and
obtain an interest therein and/or building thereon, as the Owner’s act and deed,
to contract for, purchase, receive and take possession and evidence of title in
and to the property and/or to secure payment of a promissory note or performance
of any obligation or agreement.

3



--------------------------------------------------------------------------------



 



          (d) To execute and deliver affidavits of debt, substitutions of
trustee, substitutions of counsel, non-military affidavits, notices of
rescission, foreclosure deeds, transfer tax affidavit, affidavits of merit,
verification of complaint, notices to quit, bankruptcy declarations for the
purpose of filing motions to lift stays and other documents or notice filings on
behalf of the Owner in connection with foreclosure, bankruptcy and eviction
actions.
          (e) To endorse and/or assign checks or negotiable instruments received
by Bayview as an Asset Payment.
     The Owner further grants to its attorney-in-fact full authority to act in
any manner both proper and necessary to exercise the foregoing powers, and
ratifies every act that Bayview may lawfully perform in exercising those powers
by virtue hereof.
     The Owner further grants to Bayview the limited power of substitution and
revocation of another party for the purpose and only for the purpose of
endorsing or assigning notes or security instruments in the Owner’s name, and
hereby ratifies and confirms all that the attorney-in-fact, or its substitute or
substitutes, shall lawfully do or cause to be done by authority of this power of
attorney and the rights and powers granted hereby.
     SECOND: In the exercise of the powers of authority granted and conferred
hereunder, Bayview may request the advice of counsel of his own choice as to
whether or not he should act or refrain from acting. The Owner agrees that
Bayview shall not be liable for loss or damage caused directly or indirectly by
invasion, insurrection, riot, war or public commotion or military or usurped
power or by order of any civil authority or other causes beyond the control of
Bayview, nor for any non-exercise of right or any power of authority conferred
upon it, or for any other act except as provided below.

4



--------------------------------------------------------------------------------



 



     THIRD: Bayview shall indemnify, defend and hold harmless the Owner and its
successors and assigns from and against any and all losses, costs, expenses
(including, without limitation, actual attorneys’ fees), damages, liabilities,
demands or claims of any kind whatsoever, (“Claims”) arising out of, related to,
or in connection with (i) any act taken by Bayview (or its substitute or
substitutes) pursuant to this Limited Power of Attorney, which act results in a
Claim solely by virtue of the unlawful use of this Limited Power of Attorney
(and not as a result of a Claim related to the underlying instrument with
respect to which this Limited Power of Attorney has been used), or (ii) any use
or misuse of this Limited Power of Attorney in any manner or by any person not
expressly authorized hereby.
     FOURTH: Any word herein used in the singular shall denote the plural as the
context so requires and when used herein, the plural shall denote the singular
as the context so requires. Pronouns used herein whether masculine, feminine or
neutral, shall be interpreted as the context so requires.
ACCEPTANCE
     I, the Notary, hereby certify that I made to the Owner the pertinent legal
warnings concerning this deed, particularly emphasizing:
     [(a) The Owner’s right to have witnesses presence the execution of this
deed];
     (b) The necessity of filing a certified copy of this deed at the
corresponding public registry within three (3) business days from the date of
its execution as a condition to the effectiveness of the Limited Power of
Attorney granted hereby, and that said filing requires the payment of certain
fees; and
     (c) The possibility that the effectiveness of this deed may remain in
suspense until such time as the Owner submits documents that confirm

5



--------------------------------------------------------------------------------



 



the representative capacity of the Authorized Representative, which warning the
Owner understands and acquiesces to, and unequivocally agrees to provide any
such documents upon request, so that the validity of this deed shall never be
undermined.
EXECUTION
     The foregoing is the deed executed by the appearing party, who accepts and
ratifies it in all its parts, as the same was drawn according to its
instructions, I, the Notary, having made to the appearing party the pertinent
legal warnings.
     This deed was read by the appearing party, who ratifies the same signing
together with me, the Notary, [and the witness,] all of whom affix their
initials to each and every page of this deed as required by the Notarial Law in
force and sign it on its last page.
     I, the undersigned Notary, certify as to whatever is stated or written on
this deed [and to having complied with the requirement of unity of action
(“unidad de acto”) and to having complied with all formalities requested by the
Notarial Law].

6



--------------------------------------------------------------------------------



 



EXECUTION COPY
APPENDIX TO OMNIBUS ASSET SERVICING AGREEMENT
for
COMMERCIAL CONSTRUCTION LOANS
          This Appendix to Omnibus Asset Servicing Agreement for Commercial
Construction Loans (“Appendix”) is agreed to by and between Oriental Bank and
Trust (the “Owner”), and Bayview Loan Servicing, LLC (the “Servicer”) as of
June 9, 2010. This Appendix supplements the Omnibus Asset Servicing Agreement by
and between the parties dated as of June 9, 2010 (“Agreement”), and constitutes
an “Appendix” as such term is used in the Agreement. In the event of any
conflict between this Appendix and this Agreement, this Appendix shall govern.
Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Agreement.
          With respect to the Commercial Construction Loans listed in an Asset
Schedule to be mutually agreed to by the Owner and Servicer and attached hereto
(“Commercial Construction Loans”), the parties agree as follows:

  1.   Additional Definitions:

  a.   “Non Performing Commercial Construction Loan” shall mean a Commercial
Construction Loan for which an event of default has occurred under the
applicable Asset Documents and neither (i) cured within the cure period set
forth in such Asset Documents nor (ii) expressly waived in accordance with such
Asset Documents or Agreement.     b.   “Advance Reserve Target Amount” shall
mean the amount (as determined in the reasonable discretion of the Servicer) to
be deposited by the Owner in to the Advance Reserve Account on the Transfer Date
and, from time to time thereafter as required pursuant to section 5 hereof. The
Servicer may, from time to time, increase or decrease the Advance Reserve Target
Amount.

  2.   Transfer Date. The Transfer Date shall be June 15, 2010.     3.   General
Servicing Obligation. Servicer shall administer the Commercial Construction
Loans in accordance with the applicable Asset Documents, and enforce the
requirements of the Asset Documents against the related Borrower.     4.  
Advance Reserve Account. Servicer shall establish and maintain one or more
accounts (collectively, the “Advance Reserve Account”), entitled “Bayview Loan
Servicing, LLC, as servicer for Oriental Bank and Trust, as Owner.” Each Advance
Reserve Account shall be established and maintained with Owner, or as an
Eligible Account as permitted by Section 2.4(c) of the Agreement. The Servicer
shall, from time to time, make withdrawals from the Advance Reserve Account for
any of the following purposes: (i) to fund disbursements of principal to the
Borrowers or other Persons with respect to Commercial Construction Loans in
accordance with the Asset Documents; (ii) to reimburse the Servicer for any
unreimbursed advances by Servicer for such disbursements; (iii) to withdraw any
amounts deposited in error; and (iv) following the Termination Date with respect
to all the Commercial Construction Loans, to clear and terminate the Advance
Reserve Account.     5.   Funding of Advance Reserve Account. On the Transfer
Date, Owner shall fund the Advance Reserve Account to the Advance Reserve Target
Amount. In the event that amounts in the Advance Reserve Account are below the
Advance Reserve Target Amount, the Servicer may withdraw an amount from the
Custodial Account sufficient to meet the Advance Reserve Target Amount. In the
event that there are insufficient funds in the Custodial Account to sufficiently
fund the Advance Reserve Account, the Servicer may invoice the Owner (which
invoice shall also include any supporting documentation in accordance with the
Servicing Standard) and Owner shall transfer to the Servicer within ten
(10) Business Days of receipt of such invoice for

1



--------------------------------------------------------------------------------



 



      deposit in to the Advance Reserve Account the amount necessary to reach
the Advance Reserve Target Amount. In the event Servicer funds any such advances
with its own funds, such amounts shall be deemed to be Servicing Advances,
recoverable as provided in the Agreement, and in addition shall be recoverable
from the Advance Reserve Account, provided, however, that notwithstanding
anything to the contrary in this Appendix or the Agreement, Servicer shall have
no obligation to use its own funds for such purposes.     6.   Investment of
Funds. Funds in each Advance Reserve Account may be invested only in Permitted
Investments in accordance with Section 2.3(h) of the Agreement. Income with
respect to such investments of funds in the Advance Reserve Account shall not be
considered Ancillary Income. Such income may be retained in the Advance Reserve
Account, but shall be for the sole account of Owner and shall be payable to
Owner following the Termination Date. Owner shall be solely responsible for the
amounts of any losses with respect to such investments.     7.   Nonperforming
Loans. With respect to any Non Performing Commercial Construction Loan or
Acquired Collateral obtained in connection with a Non Performing Commercial
Construction Loan (which shall be subject to this Appendix): (a) Servicer shall
not disburse any further advances of principal, other than as required by the
Assets Documents, (b) Servicer shall prepare and provide to Owner for its
approval a written plan for the continued servicing and administration of the
Commercial Construction Loan and/or Acquired Collateral (“Asset Plan”), and
(c) upon Owner’s approval of the applicable Asset Plan, shall service and
administer the Commercial Construction Loan and/or Acquired Collateral in
accordance with the Asset Plan. Owner shall promptly respond in writing to any
requests for approval of the Asset Plan, and if Owner fails to respond in
writing within five (5) Business Days of delivery of a proposed Asset Plan, such
proposed Asset Plan shall be deemed to have been approved by Owner.     8.  
Contractors and Others. Servicer shall administer the relationships with any
contractors, architects, engineers, surveyors, consultants, inspectors or other
Persons as required by the Asset Documents.     9.   Insurance. The Servicer
shall use its reasonable efforts in accordance with the Servicing Standard to
cause the related Borrower to maintain, and if the Borrower does not so
maintain, shall itself maintain to the extent the Owner as holder has an
insurable interest, any such insurance required to be maintained by the Borrower
and in the amounts required under the relevant Asset Documents.     10.   Tax
Reporting. The Servicer shall file required information returns (or extensions,
if necessary), if any, with respect to the receipt of interest received in a
trade or business, reports of foreclosures and abandonments of any Collateral
and cancellation of indebtedness income with respect to any Collateral as
required by the Code. Such reports shall be in form and substance sufficient to
meet the reporting requirements imposed by the Code and a copy thereof shall be
sent to the Owner promptly after the filing thereof.     11.   Construction
Defects. Servicer shall not be liable for any (i) improvements that are not
constructed in accordance with the relevant plans and specifications, (ii)
improvements that have not been constructed in accordance with all applicable
laws, regulations, building codes, permits and licenses, or (iii) defects or
deficiencies in any design or construction, funded by a Commercial Construction
Loan, and Owner shall indemnify, defend, and hold harmless the Servicer, its
officers, employees, agents and directors from any Damages, directly or
indirectly resulting from or arising out of such improvements, design or
construction.     12.   Servicing Fees.

  a.   General. Servicer shall be entitled to a monthly base servicing fee with
respect to each Commercial Construction Loan equal to one twelfth of the product
of (i) eighty five and

2



--------------------------------------------------------------------------------



 



      one-half basis points (.855%) and (ii) the outstanding principal balance
of such Commercial Construction Loan. With respect to each Asset that is
Acquired Collateral and each month until the disposition of such Acquired
Collateral, Servicer shall be entitled to a monthly base servicing fee equal to
one twelfth of the product of (i) eighty five and one-half basis points (.855%)
and (ii) the unpaid principal balance of the related Loan as of the date such
Acquired Collateral was acquired in respect of such Loan. Such fee shall be
payable monthly in accordance with the Agreement, computed on the basis of:
(i) with respect to each Commercial Construction Loan, the same beginning
principal amount and period respecting which any related interest payment on
such Commercial Construction Loan is computed, and (ii) with respect to each
Asset that is Acquired Collateral, the unpaid principal balance of the related
Loan as of the date such Acquired Collateral was acquired in respect of such
Loan. Such fee shall not be prorated for any month.

  b.   Incentive Fees:

     i. Servicer shall be entitled to an incentive fee (a “Non-Foreclosure
Incentive Fee”) with respect to each (a) deed-in-lieu of foreclosure obtained by
the Servicer, or (b) discounted liquidation of Mortgaged Property (or other
Collateral) effectuated by the Servicer (a “Short Sale”), in connection with a
defaulted Mortgage Loan. The Non-Foreclosure Incentive Fee shall be equal to one
twelfth of the product of (x) the Loan Rate of the related Loan, and (y) the
unpaid principal balance of the related Loan, both calculated as of the date
such deed-in-lieu is obtained or the date on which such Short Sale proceeds are
received in respect of the related Loan, as applicable. Such Non-Foreclosure
Incentive Fee shall be payable on the Servicer Remittance Date immediately
following the date on which such deed-in-lieu is obtained or the date on which
such Short Sale proceeds are received, as applicable.
     ii. Capitalized terms used but not otherwise defined in this subsection
shall have the meanings set forth in the Single Family Shared-Loss Agreement and
the Commercial Shared-Loss Agreement (collectively, the “Loss Share
Agreements”). At such time that at least ninety percent (90%) of the Shared-Loss
Loans (which percentage shall be based upon the aggregate unpaid principal
balance of all Shared-Loss Loans at such time in comparison to the aggregate
unpaid principal balance of all Shared-Loss Loans serviced under the Agreement
as of the date of this Appendix) are no longer covered under the Loss Share
Agreements (the “Loss Share Incentive Determination Date”), Servicer shall be
entitled to an incentive fee (the “Loss Share Incentive Fee”). The Loss Share
Incentive Fee shall be equal to the product of (a) two percent (2%) and (b) the
difference between the amount of the Projected Total Loss (defined below) and
Five Hundred Thirty-Three Million and 00/100 Dollars ($533,000,000). The
Projected Total Loss shall be an amount equal to the sum of (x) the aggregate
amount of the Cumulative Loss Amounts under the Single Family Shared-Loss
Agreement and the cumulative Shared-Loss Amounts under the Commercial
Shared-Loss Agreement at the time of the Loss Share Incentive Determination
Date, and (y) the estimated amount of Losses (as calculated under the Loss Share
Agreements) for the remaining Shared-Loss Loans as mutually agreed by Owner and
Servicer (the “Remaining Loss Amount”). If the amount of the Loss Share
Incentive Fee is equal to $0 or is negative, then Servicer shall not receive a
Loss Share Incentive Fee, nor shall Servicer be required to pay any amounts to
Owner.
     In the event Owner and Servicer are unable to agree on the Remaining Loss
Amount after having negotiated such matter, in good faith, for a fifteen
(15) day period following the Loss Share Incentive Determination Date, then the
Remaining Loss

3



--------------------------------------------------------------------------------



 



Amount shall be determined by an independent third party evaluator mutually
selected by the Owner and Servicer, which party shall have such expertise in
matters concerning calculations under the Loss Share Agreements as the parties
agree is relevant. In the event Owner and Servicer are unable to agree on a
mutually acceptable independent third party evaluator within twenty (20) days
after the Loss Share Incentive Determination Date, then Owner and Servicer shall
each select their own independent third party evaluator upon two (2) days’
written notice to the other party, whereupon the two (2) independent third party
evaluators shall then select another neutral independent third party evaluator
within ten (10) days thereafter. Within ten (10) days after the last to occur of
the selection of a mutually acceptable third party evaluator by Owner and
Servicer or the selection of the three member panel of independent third party
evaluators as set forth above, the evaluator or evaluators, as applicable, shall
determine the Remaining Loss Amount and provide the same in writing to the Owner
and Servicer. Any determination by the evaluator(s) shall be conclusive and
binding on the parties hereto and not be subject to further dispute.
     The Loss Share Incentive Fee shall be payable to Servicer on the Servicer
Remittance Date immediately following the date on which the Remaining Loss
Amount is determined (either by mutually agreement of the parties or otherwise).
Furthermore, notwithstanding anything to the contrary contained in the Agreement
or this Appendix, in the event the Agreement is terminated pursuant to
Sections 5.2(b) or (c) of the Agreement after a date that is three (3) years
after the date of this Appendix and prior to the Loss Share Incentive
Determination Date, then the Loss Share Incentive Fee shall be deemed to be
earned by Servicer as of the date of termination and shall become due and
payable immediately following the date on which the Remaining Loss Amount is
determined and shall be calculated in the manner set forth above after the Loss
Share Incentive Determination Date. The terms of this subsection, as well as the
remedies available as a result of breaches thereof, shall survive any
termination of the Agreement.

  c.   Termination Fees. The Termination Fees with respect to any Commercial
Construction Loan, to the extent payable under the Agreement, shall be equal to:
(i) if such termination occurs on or before a date that is one (1) year after
the date of this Appendix, 12 times the average monthly base servicing fee paid
since the date of this Appendix, or (ii) if such termination occurs after a date
that is between one (1) and five (5) years after the date of this Appendix, the
Servicing Fee paid during the prior 6-month period.

  13.   Loss Share Agreement.

  a.   Servicer’s obligation to provide Owner with information and services in
order to facilitate Owner’s compliance with its obligations under the applicable
Loss Share Agreement pursuant to Section 2.1(d) of the Agreement, and any other
obligations of Servicer relating to such Loss Share Agreement set forth in the
Agreement, shall require, mean and include only provision of the following
information and services pertaining to that certain Commercial Shared-Loss
Agreement (the “Commercial Shared-Loss Agreement”) attached as Exhibit 4.15B to
the Purchase and Assumption Agreement by and between Owner and the FDIC (in its
individual capacity and as receiver) dated as of April 30, 2010, in the form
provided to Servicer on or prior to the date of this Appendix:

  i.   To provide on or before the 10th Business Day of each month a “loan level
download for all loans in the asset pool,” an “asset level download of
commercial ORE,” and “a performance report on the outstanding commercial and
other pool assets under loss share” as set forth on Exhibit 1 with respect to
the “Shared-Loss Assets,” as defined therein, serviced by Servicer, to be used
by Owner in its

4



--------------------------------------------------------------------------------



 



      preparation of the “Quarterly Certificates,” as defined in Section 2.1(a)
(Quarterly Certificates) of the Commercial Shared-Loss Agreement.

  ii.   To manage, administer, and collect the “Shared-Loss Assets,” as defined
therein, in accordance with the following sections of the Commercial Shared-Loss
Agreement:

  1.   Sections 3.2(a)(i) and (ii), except that Owner shall be responsible for
all obligations relating to charge-offs and write downs;     2.  
Section 3.2(a)(iii);     3.   Section 3.2(a)(v), provided the Servicer is only
obligated to retain sufficient staff to perform its duties under the Agreement;
and     4.   Section 3.5(a), provided that Servicer is also the servicer of the
“Related Loan,” as such term is defined therein, and Servicer has actual
knowledge that such other loan is a “Related Loan.”

  b.   In addition, the provisions described in Section 13(a) above shall only
apply with respect to a Commercial Construction Loan if it is a “Shared-Loss
Loan,” as such term is defined in the of the Commercial Shared-Loss Agreement.  
  c.   Owner shall fully cooperate with Servicer and provide any necessary
information, and cause applicable third parties to cooperate and provide any
necessary information, as may be necessary or required in order for Servicer to
provide the information and services as described in Section 13(a) above,
including but not limited to the specific cooperation and information to be
provided by Owner as described in Section 13(a) above.     d.   Servicer shall
not be obligated to provide any additional information or services, or comply
with any additional or revised provisions of the Commercial Shared-Loss
Agreement without its prior written consent.

  14.   Junior Lien Loans. The Servicer may charge off any junior lien Loan that
is delinquent in excess of 180 days in accordance with the requirements of
(i) the Commercial Shared-Loss Agreement, or (ii) as otherwise provided in the
Owner’s examination criteria with respect to such charge-offs as provided by the
Owner to the Servicer. Upon the occurrence of a full charge off of a Loan, the
Servicer shall be entitled to discontinue the servicing of the related Loan and
may remove such Loan from its servicing system and this Agreement. No
Termination Fee shall be payable in respect of such removed Loan.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party has caused this Appendix to be signed in its
corporate name on its behalf by its proper officials duly authorized as of the
day, month and year first above written.

            Servicer:

BAYVIEW LOAN SERVICING, LLC
      By:           Name:   Richard O’Brien        Title:   President        
Address:   4425 Ponce de Leon Blvd., 5th Floor Coral Gables, Florida 33146
Tax Identification No.: 65-0925973        Owner:

ORIENTAL BANK AND TRUST
      By:           Name:   Ganesh Kumar        Title:   Chief Operating Officer
        Address:    Professional Office Park V
Oriental Center, 10th Floor
San Juan, PR 00926
Tax Identification No.: 66-0259436   

6



--------------------------------------------------------------------------------



 



         

Asset Schedule
[SEE ATTACHED]

 